Exhibit 10.1

 

--------------------------------------------------------------------------------

EXECUTION VERSION

 

[For the Revolving Loan Facility - Published CUSIP Number:             ]

 

[For the Term Loan Facility - Published CUSIP Number:             ]

 

CREDIT AGREEMENT

 

Dated as of July 2, 2004

 

among

 

GEORGIA-PACIFIC CORPORTION,

as the Borrower,

 

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender

and

L/C Issuer,

 

THE OTHER L/C ISSUERS PARTY HERETO

 

and

 

THE OTHER LENDERS PARTY HERETO

 

CITIBANK, N.A.

 

and

 

JPMORGAN CHASE BANK,

as Co-Syndication Agents

 

BANC OF AMERICA SECURITIES LLC,

 

CITIGROUP GLOBAL MARKETS INC.,

 

and

 

J.P. MORGAN SECURITIES INC.,

as Joint Lead Arrangers and Joint Book Managers

 

GOLDMAN SACHS CREDIT PARTNERS L.P.,

 

BNP PARIBAS,

 

and

 

UBS LOAN FINANCE LLC,

as Co-Documentation Agents

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS    1

1.01

   Defined Terms.    1

1.02

   Other Interpretive Provisions.    31

1.03

   Accounting Terms.    31

1.04

   Exchange Rates; Currency Equivalents.    32

1.05

   Additional Alternative Currencies.    33

1.06

   Change of Currency.    33

1.07

   Times of Day.    34

1.08

   Letter of Credit Amounts.    34 ARTICLE II. THE COMMITMENTS AND CREDIT
EXTENSIONS    34

2.01

   Term Loans and Revolving Loans.    34

2.02

   Borrowings, Conversions and Continuations of Revolving Loans and Term Loans.
   35

2.03

   Letters of Credit.    38

2.04

   Swing Line Loans.    49

2.05

   Prepayments.    52

2.06

   Termination or Reduction of Commitments.    53

2.07

   Repayment of Loans.    53

2.08

   Interest.    54

2.09

   Fees.    55

2.10

   Computation of Interest and Fees.    56

2.11

   Evidence of Debt.    56

2.12

   Payments Generally; Administrative Agent’s Clawback.    57

2.13

   Sharing of Payments by Lenders.    59 ARTICLE III. TAXES, YIELD PROTECTION
AND ILLEGALITY    60

3.01

   Taxes.    60

3.02

   Illegality.    63

3.03

   Inability to Determine Rates.    63

3.04

   Increased Costs; Reserves on Eurocurrency Rate Loans.    64

3.05

   Compensation for Losses.    66

3.06

   Mitigation Obligations; Replacement of Lenders    67

3.07

   Survival.    67 ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS    67

4.01

   Conditions of Initial Credit Extension.    67

4.02

   Conditions to all Credit Extensions.    70 ARTICLE V. REPRESENTATIONS AND
WARRANTIES    70

5.01

   Existence, Qualification and Power.    70

5.02

   Authorization; No Contravention.    71

5.03

   Governmental Authorization; Other Consents.    71

5.04

   Binding Effect.    71

5.05

   Financial Statements; No Material Adverse Effect.    72

5.06

   Litigation.    72

5.07

   No Default; Burdensome Restrictions.    72

5.08

   Ownership of Property; Liens.    73



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

5.09

   Environmental Compliance.    73

5.10

   Labor Matters.    73

5.11

   Taxes.    73

5.12

   ERISA Compliance.    74

5.13

   Subsidiaries.    74

5.14

   Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.    75

5.15

   Compliance with Laws.    75

5.16

   Foreign Asset Control Regulations    75 ARTICLE VI. AFFIRMATIVE COVENANTS   
76

6.01

   Financial Statements.    76

6.02

   Certificates; Other Information.    76

6.03

   Notices.    78

6.04

   Payment of Taxes, Etc.    78

6.05

   Preservation of Existence, Etc.    78

6.06

   Maintenance of Properties.    79

6.07

   Maintenance of Insurance.    79

6.08

   Compliance with Laws.    79

6.09

   Books and Records.    79

6.10

   Inspection Rights.    79

6.11

   Use of Proceeds.    80

6.12

   ERISA Plans.    80

6.13

   Environmental Compliance; Notice.    80 ARTICLE VII. NEGATIVE COVENANTS    80

7.01

   Liens.    80

7.02

   Limitation on Sale and Leaseback Transactions.    83

7.03

   Exemption from Limitation on Liens and Sale and Leaseback Transactions.    83

7.04

   Fundamental Changes of the Borrower.    83

7.05

   Fundamental Changes of Subsidiary Guarantors.    84

7.06

   Accounting Changes.    85

7.07

   Margin Regulations.    85

7.08

   Negative Pledges, Etc.    86

7.09

   Change in Nature of Business.    86

7.10

   Financial Covenants.    86 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES    87

8.01

   Events of Default.    87

8.02

   Remedies Upon Event of Default.    89

8.03

   Application of Funds.    89 ARTICLE IX. ADMINISTRATIVE AGENT    90

9.01

   Appointment and Authority.    90

9.02

   Rights as a Lender.    91

9.03

   Exculpatory Provisions.    91

9.04

   Reliance by Administrative Agent.    92

9.05

   Delegation of Duties.    92

9.06

   Resignation of Administrative Agent.    92

9.07

   Non-Reliance on Administrative Agent and Other Lenders.    93

9.08

   No Other Duties, Etc    94

9.09

   Administrative Agent May File Proofs of Claim.    94

 

ii



--------------------------------------------------------------------------------

Section

--------------------------------------------------------------------------------

        Page


--------------------------------------------------------------------------------

9.10

   Releases of Subsidiary Guarantor    94 ARTICLE X. MISCELLANEOUS    95

10.01

   Amendments, Etc.    95

10.02

   Notices; Effectiveness; Electronic Communication.    97

10.03

   No Waiver; Cumulative Remedies.    98

10.04

   Expenses; Indemnity; Damage Waiver    98

10.05

   Payments Set Aside.    100

10.06

   Successors and Assigns.    101

10.07

   Treatment of Certain Information; Confidentiality.    106

10.08

   Right of Setoff.    106

10.09

   Interest Rate Limitation    107

10.10

   Counterparts; Integration; Effectiveness.    107

10.11

   Survival of Representations and Warranties.    107

10.12

   Severability.    108

10.13

   Replacement of Lenders.    108

10.14

   Governing Law; Jurisdiction; Etc.    109

10.15

   Waiver of Jury Trial.    109

10.16

   USA PATRIOT Act Notice.    110

10.17

   Judgment Currency    110

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

1.01

   Mandatory Cost Formulae

     2.01(A)

   Term Loan Commitments and Applicable Term Loan Percentages

     2.01(B)

   Revolving Loan Commitments and Applicable Revolving Loan Percentages

2.03

   Existing Letters of Credit

5.05

   Supplement to Interim Financial Statements

5.06

   Litigation

5.09

   Environmental Matters

5.10

   Labor Matters

5.13

   Subsidiaries

7.01

   Existing Liens

  10.02

   Administrative Agent’s Office; Certain Addresses for Notices

 

EXHIBITS

     Form of

A

   Facility Loan Notice

B

   Swing Line Loan Notice

C

   Revolving Loan Note

D

   Term Loan Note

E

   Swing Line Loan Note

F

   Compliance Certificate

G

   Assignment and Assumption

H

   Subsidiary Guaranty

I

   Legal Opinion

 

*   [With the exception of Schedule 1.01, which is included herewith, the
exhibits and schedules to this Credit Agreement are omitted from this filing
pursuant to Regulation S-K, Item 601(b)(2). The registrant agrees to furnish
supplementally a copy of such exhibits and schedules to the Securities and
Exchange Commission upon request.]



--------------------------------------------------------------------------------

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (“Agreement”) is dated and entered into as of July 2, 2004
among GEORGIA-PACIFIC CORPORATION, a Georgia corporation (the “Borrower”), each
lender from time to time party hereto (collectively, the “Lenders” and
individually, a “Lender”), each L/C Issuer from time to time party hereto, and
BANK OF AMERICA, N.A., as Administrative Agent and Swing Line Lender.

 

The Borrower has requested that the Revolving Loan Lenders and the L/C Issuers
provide a revolving multicurrency credit facility and the Term Loan Lenders
provide a term credit facility, and the Lenders and the L/C Issuers are willing
to do so on the terms and conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01 Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Accession Agreement” means an Accession Agreement to Subsidiary Guaranty in the
form attached to the Subsidiary Guaranty as Annex 1.

 

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower, the L/C Issuers and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with the specified Person.

 

“Aggregate Commitments” means, collectively, the Aggregate Revolving Loan
Commitments and the Aggregate Term Loan Commitments.

 

“Aggregate Revolving Loan Commitments” means the Revolving Loan Commitments of
all the Revolving Loan Lenders.

 

1



--------------------------------------------------------------------------------

“Aggregate Term Loan Commitments” means the Term Loan Commitments of all the
Term Loan Lenders.

 

“Agreement” means this Credit Agreement.

 

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.05.

 

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

 

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Aggregate Revolving Loan Commitments and $500,000,000. The Alternative Currency
Sublimit is part of, and not in addition to, the Aggregate Revolving Loan
Commitments.

 

“Applicable Revolving Loan Percentage” means with respect to any Revolving Loan
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Aggregate Revolving Loan Commitments represented by such Lender’s Revolving
Loan Commitment at such time. If the commitment of each Revolving Loan Lender to
make Revolving Loans and the obligation of each L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02 or, if the Aggregate
Revolving Loan Commitments have expired, then the Applicable Revolving Loan
Percentage of each Revolving Loan Lender shall be determined based on the
Applicable Revolving Loan Percentage of such Revolving Loan Lender most recently
in effect, giving effect to any subsequent assignments. The initial Applicable
Revolving Loan Percentage of each Revolving Loan Lender is set forth opposite
the name of such Revolving Loan Lender on Schedule 2.01(B) or in the Assignment
and Assumption pursuant to which such Revolving Loan Lender becomes a party
hereto, as applicable.

 

“Applicable Rate” means:

 

(a) with respect to Eurocurrency Rate Term Loans, from time to time, the
following percentage per annum, based upon the Pricing Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

   Pricing Leverage Ratio


--------------------------------------------------------------------------------

  

Applicable Rate

for

Eurocurrency Rate Term

Loans

--------------------------------------------------------------------------------

  Pricing Level 1    Less than or equal to 2.25:1.0    0.750 % Pricing Level 2
   Less than or equal to 3.25:1.0
but greater than 2.25:1.0    1.000 % Pricing Level 3    Less than or equal to
4.00:1.0
but greater than 3.25:1.0    1.375 % Pricing Level 4    Greater than 4.00:1.0   
1.875 %

 

2



--------------------------------------------------------------------------------

(b) with respect to Eurocurrency Rate Revolving Loans, from time to time, the
following percentage per annum, based upon the Pricing Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Rate

for

Eurocurrency Rate

Revolving Loans

--------------------------------------------------------------------------------

  Pricing Level 1    Less than or equal to 2.25:1.0    0.550 % Pricing Level 2
  

Less than or equal to 3.25:1.0

but greater than 2.25:1.0

   0.750 % Pricing Level 3    Less than or equal to 4.00:1.0 but greater than
3.25:1.0    1.075 % Pricing Level 4    Greater than 4.00:1.0    1.475 %

 

(c) with respect to Base Rate Term Loans, from time to time, the following
percentage per annum, based upon the Pricing Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Rate

for

Base Rate Term Loans

--------------------------------------------------------------------------------

  Pricing Level 1    Less than or equal to 2.25:1.0    0 % Pricing Level 2   

Less than or equal to 3.25:1.0

but greater than 2.25:1.0

   0 % Pricing Level 3    Less than or equal to 4.00:1.0 but greater than
3.25:1.0    0.375 % Pricing Level 4    Greater than 4.00:1.0    0.875 %

 

3



--------------------------------------------------------------------------------

(d) with respect to Base Rate Revolving Loans, from time to time, the following
percentage per annum, based upon the Pricing Leverage Ratio as set forth in the
most recent Compliance Certificate received by the Administrative Agent pursuant
to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

  

Applicable Rate

for

Base Rate Revolving Loans

--------------------------------------------------------------------------------

  Pricing Level 1    Less than or equal to 2.25:1.0    0 % Pricing Level 2   

Less than or equal to 3.25:1.0

but greater than 2.25:1.0

   0 % Pricing Level 3    Less than or equal to 4.00:1.0 but greater than
3.25:1.0    0.075 % Pricing Level 4    Greater than 4.00:1.0    0.475 %

 

With respect to each of clauses (a), (b), (c) and (d) above in this definition
of “Applicable Rate”, any increase or decrease in the Applicable Rate resulting
from a change in the Pricing Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(a); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then the
Pricing Level that is one level lower than the Pricing Level currently in effect
(i.e., if Pricing Level 2 is currently in effect, then the Pricing Level that is
one level lower than such Pricing Level 2 shall be Pricing Level 3) shall apply
(the “Applied Applicable Rate Pricing Level”) as of the first Business Day after
the date on which such Compliance Certificate was required to have been
delivered; provided, further, however, if such Compliance Certificate is
subsequently delivered for the applicable fiscal quarter and such Compliance
Certificate shows either (A) a decrease in the Applicable Rate resulting from a
change in the Pricing Leverage Ratio, which thereby results in a Pricing Level
higher than the current Applied Applicable Rate Pricing Level (i.e., if such
Applied Applicable Rate Pricing Level is Pricing Level 3, a higher Pricing Level
would be Pricing Level 1 or 2, as the case may be) or (B) an increase in the
Applicable Rate resulting from a change in the Pricing Leverage Ratio, which
thereby results in a Pricing Level lower than the current Applied Applicable
Rate Pricing Level (i.e., if such Applied Applicable Rate Pricing Level is
Pricing Level 2, then a lower Pricing Level would be Pricing Level 3 or 4, as
the case may be), then the Applicable Rate corresponding to the Pricing Level
indicated by such Compliance Certificate shall become effective and apply as of
the first Business Day after the delivery of such Compliance Certificate. With
respect to each of clauses (a), (b), (c) and (d) above in this definition of
“Applicable Rate”, the Applicable Rate in effect from the Closing Date through
the day immediately preceding the Business Day on which the Applicable Rate is
to become effective with respect to the Compliance Certificate that is required
to be delivered pursuant to Section 6.02(a) for the Borrower’s fiscal quarter
ending July 3, 2004 shall be determined based upon Pricing Level 3,
respectively.

 

4



--------------------------------------------------------------------------------

“Applicable Term Loan Percentage” means, with respect to any Term Loan Lender,
the percentage (carried out to the ninth decimal place) of the Aggregate Term
Loan Commitments represented by such Lender’s Term Loan Commitment. The
Applicable Term Loan Percentage of each Term Loan Lender is set forth opposite
the name of such Term Loan Lender on Schedule 2.01(A) or, in the event such Term
Loan Lender becomes a party hereto prior to the making of Term Loans pursuant to
Section 2.01(a), in the Assignment and Assumption pursuant to which such Term
Loan Lender becomes a party hereto, as applicable.

 

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, (a) Banc of America Securities, (b) Citigroup
Capital Markets Inc. and its successors, and (c) J.P. Morgan Securities Inc. and
its successors; each of the foregoing in its capacity as joint lead arranger and
joint book manager; and individually, an “Arranger”.

 

“Asbestos Amounts” means, for any period, with respect to all asbestos-related
liabilities and/or related defense costs of the Borrower and/or any of its
Subsidiaries, an amount equal to the aggregate cash payments made by the
Borrower or any of its Subsidiaries for such period relating to or to satisfy
such liabilities and/or related defense costs, less any insurance or other
proceeds received in cash by the Borrower or any of its Subsidiaries from any
Person or entity other than the Borrower or any of its Affiliates for such
period as reimbursement or indemnification with respect to such liabilities
and/or costs.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended January 3, 2004, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

 

“Auto-Reinstatement Letter of Credit” has the meaning specified in Section
2.03(b)(iv).

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Revolving Loan Commitments pursuant to Section 2.06(a), and (c) the
date of termination of the commitment of each Revolving Loan Lender to make
Revolving Loans and of the obligation of each L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

 

5



--------------------------------------------------------------------------------

“Bank of America” means Bank of America, N.A. and its successors.

 

“Banc of America Securities” means Banc of America Securities LLC and its
successors.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.” The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

 

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

 

“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Board of Directors” means: (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof; (b)with respect to a
partnership, the board of directors of the general partner of the partnership;
and (c) with respect to any other Person, the board or committee of such Person
serving a similar function.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrower Materials” shall have the meaning specified in Section 6.02.

 

“Borrowing” means a Term Loan Borrowing, a Revolving Loan Borrowing or a Swing
Line Borrowing, as the context may require.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

 

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day on which dealings in
deposits in Dollars are conducted by and between banks in the London interbank
eurodollar market;

 

6



--------------------------------------------------------------------------------

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

 

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

 

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet in accordance with GAAP.

 

“Capital Stock” means:

 

(a) in the case of a corporation, corporate stock;

 

(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(c) in the case of a partnership or limited liability company, partnership or
membership interests (whether general or limited); and

 

(d) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person,

 

but excluding any debt securities convertible into such entity.

 

“Cash Collateralize” has the meaning specified in Section 2.03(g).

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

 

7



--------------------------------------------------------------------------------

“Change of Control” means an event or series of events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 33 1/3% or more of the equity securities of the Borrower entitled
to vote for members of the board of directors or equivalent governing body of
the Borrower on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right);

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

 

(c) any Person or two or more Persons acting in concert shall have acquired by
contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Borrower, or control over the equity securities of
the Borrower entitled to vote for members of the board of directors or
equivalent governing body of the Borrower on a fully-diluted basis (and taking
into account all such securities that such Person or group has the right to
acquire pursuant to any option right) representing 33 1/3% or more of the
combined voting power of such securities.

 

“Class” means, with respect to Lenders, the following two classes of Lenders:
(a) Lenders having Revolving Loan Exposure; and (b) Lenders having Term Loan
Exposure.

 

“Closing Date” means July2, 2004.

 

8



--------------------------------------------------------------------------------

“CoBank Lender” means CoBank, ACB, and its successors and assigns, as a Lender
hereunder.

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment” means, as to each Lender, such Lender’s Revolving Loan Commitment
or Term Loan Commitment, or both of them, as the case may be.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Consolidated Adjusted Net Income” means, for any period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to (a) the
Consolidated Net Income (or loss) for such period, plus (b) without duplication
of clause (a) above, other losses (or income) (whether combined or separated in
the relevant financial statement) and extraordinary items (determined in
accordance with GAAP) for such period, plus or minus (as determined in
accordance with the last sentence in this definition) (c) the amount of the
cumulative effect of accounting changes of the Borrower for such period, net of
taxes, in each case as such amounts would be shown on the consolidated financial
statements of the Borrower for such period prepared in accordance with GAAP. For
purposes of calculating Consolidated Adjusted Net Income, if the cumulative
effect of accounting changes is a positive number, then such amount shall be
subtracted in the calculation thereof, and if such amount is a negative number,
then the absolute value of such amount will be added in the calculation thereof.

 

“Consolidated Adjusted Net Worth” means, as of any date of determination, the
sum of (a) the Consolidated Net Worth at such date and (b) any Consolidated
Goodwill Amount at such date.

 

“Consolidated EBITDA” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Adjusted
Net Income for such period plus (a) the sum of the following to the extent
deducted in calculating such Consolidated Adjusted Net Income: (i) Consolidated
Interest Charges for such period, (ii) all income taxes for such period, and
(iii) all amounts treated as expenses for depreciation, amortization and
accretion; in each case with respect to clauses (i), (ii) and (iii) above as
such amounts would be shown on the consolidated financial statements of the
Borrower for such period prepared in accordance with GAAP, plus or minus (as
determined in accordance with the last sentence in this definition of
“Consolidated EBITDA”) (b) any Asbestos Amounts for such period. For purposes of
calculating “Consolidated EBITDA”, if the Asbestos Amounts is a positive number,
then such amount shall be subtracted in the calculation thereof, and if the
Asbestos Amounts is a negative number, then the absolute value of such amount
shall be added in the calculation thereof.

 

“Consolidated Funded Debt” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, without duplication, the
sum of (a) the aggregate amount of all secured borrowings and short-term
indebtedness, (b) the aggregate amount of all current portions of long-term
indebtedness, and (c) the aggregate amount of all long-term indebtedness, in
each case as such amounts would be shown on the consolidated financial
statements of the Borrower as of such time prepared in accordance with GAAP.

 

9



--------------------------------------------------------------------------------

“Consolidated Goodwill Amount” means, as of the date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, if Consolidated Net Worth
as of the end of any fiscal quarter of the Borrower starting with the fiscal
quarter of the Borrower commencing January 4, 2004 (the “Determination Date”)
has been reduced as a result of (a) any write-offs of goodwill attributable to
any assets since the Determination Date or (b) any loss in the value of an asset
attributable to goodwill that is incurred in connection with the sale or
disposition of such asset since the Determination Date, an amount (but not to
exceed $2 billion in the aggregate over the term of this Agreement) equal to the
cumulative sum since the Determination Date of (without duplication) (1) the
aggregate amount of all write-offs of goodwill attributable to assets of the
Borrower and its Subsidiaries since the Determination Date and (2) the aggregate
amount of that portion of the loss of the value of assets sold or disposed of in
connection with asset sales by the Borrower and its Subsidiaries that
constitutes goodwill since the Determination Date.

 

“Consolidated Interest Charges” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, all amounts treated as expenses for
interest, net of any interest income, as such amounts would be shown on the
consolidated financial statements of the Borrower for such period prepared in
accordance with GAAP.

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the Measurement Period ending on such
date to (b) Consolidated Interest Charges for the Measurement Period ending on
such date.

 

“Consolidated Leverage Ratio” means, as of any date of determination, a
quotient, expressed as a percentage, the numerator of which shall be
Consolidated Funded Debt as of such date and the denominator of which shall be
the Consolidated Total Capital as of such date.

 

“Consolidated Net Income” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, the net income of the Borrower and its
Subsidiaries for such period as such amount would be shown on the consolidated
financial statements of the Borrower for such period prepared in accordance with
GAAP.

 

“Consolidated Net Worth” means, as of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, an amount equal to the
total Shareholders’ Equity at such date plus or minus (as determined in
accordance with the last sentence in this definition of “Consolidated Net
Worth”) the amount of accumulated other comprehensive income as of such date, in
each case as such amounts would be shown on the consolidated financial
statements of the Borrower as of such time prepared in accordance with GAAP. For
purposes of calculating “Consolidated Net Worth”, if the amount of accumulated
other comprehensive income is a positive number, then such amount shall be
subtracted in the calculation thereof, and if such amount is a negative number,
then the absolute value of such amount shall be added in the calculation
thereof.

 

“Consolidated Total Capital” means, as of any date of determination, the sum of
(a) Consolidated Funded Debt at such date and (b) Consolidated Adjusted Net
Worth at such date.

 

10



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument, contract, indenture,
mortgage, deed of trust or other undertaking to which such Person is a party or
by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) when used with respect to Term Loans, an interest rate
equal to (i) the Base Rate plus (ii) the Applicable Rate, if any, applicable to
Base Rate Term Loans plus (iii) 2% per annum; provided, however, that with
respect to a Eurocurrency Rate Term Loan, the Default Rate shall be an interest
rate equal to the interest rate (including any Applicable Rate) otherwise
applicable to such Eurocurrency Rate Term Loan plus 2% per annum; (b) when used
with respect to Revolving Loans, an interest rate equal to (i) the Base Rate
plus (ii) the Applicable Rate, if any, applicable to Base Rate Revolving Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Revolving Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate and, in the case of any
Eurocurrency Rate Revolving Loan, Mandatory Cost) otherwise applicable to such
Eurocurrency Rate Revolving Loan plus 2% per annum; (c) when used with respect
to Obligations (other than Term Loans, Revolving Loans and Letter of Credit
Fees), an interest rate equal to (i) the Base Rate plus (ii) the Applicable
Rate, if any, applicable to Base Rate Term Loans plus (iii) 2% per annum; and
(d) when used with respect to Letter of Credit Fees, a rate equal to the Letter
of Credit Rate plus 2% per annum.

 

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, Term Loans, participations in L/C Obligations or
participations in Swing Line Loans required to be funded by it hereunder within
one Business Day of the date required to be funded by it hereunder, (b) has
otherwise failed to pay over to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within one Business Day of the
date when due, unless the subject of a good faith dispute, or (c) has been
deemed insolvent or become the subject of a bankruptcy or insolvency proceeding.

 

“Determination Date” has the meaning specified in the definition of
“Consolidated Goodwill Amount”.

 

11



--------------------------------------------------------------------------------

“Dispose” or “Disposition” either (a) contribute, convey, transfer, lease, sell
or otherwise dispose of any property or asset; or (b) make any dividend payment
or distribution payable in any assets.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as the case may be, at such time on the basis of the Spot Rate (determined in
respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) in the case of any assignment of all or a
portion of a Revolving Loan Commitment or Revolving Loans, or both, as the case
may be, (A) the L/C Issuers and (B) the Swing Line Lender, and (iii) in the case
of any assignment of all or a portion of a Revolving Loan Commitment or
Revolving Loans, or both, as the case may be, unless an Event of Default has
occurred and is continuing, the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that notwithstanding the foregoing,
“Eligible Assignee” shall not include the Borrower or any of the Borrower’s
Affiliates or Subsidiaries.

 

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

 

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

12



--------------------------------------------------------------------------------

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.

 

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

“Eurocurrency Rate” means for any Interest Period with respect to a Eurocurrency
Rate Loan:

 

(a) the applicable Screen Rate for such Interest Period; or

 

(b) if the applicable Screen Rate shall not be available, the rate per annum
determined by the Administrative Agent as the rate of interest at which deposits
in the relevant currency for delivery on the first day of such Interest Period
in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan being
made, continued or converted by Bank of America and with a term equivalent to
such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period.

 

“Eurocurrency Rate Revolving Loan” means a Revolving Loan that is a Eurocurrency
Rate Loan.

 

“Eurocurrency Rate Term Loan” means a Term Loan that is a Eurocurrency Rate
Loan.

 

“Eurocurrency Rate Loan” means (a) a Revolving Loan that bears interest at a
rate based on the Eurocurrency Rate or (b) a Term Loan that bears interest at a
rate based on the Eurocurrency Rate, as the case may be. Eurocurrency Rate Loans
that are Revolving Loans may be denominated in Dollars or in an Alternative
Currency. All Revolving Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans. Eurocurrency Rate Loans that are Term Loans must be
denominated in Dollars.

 

13



--------------------------------------------------------------------------------

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located and (c) except as provided in the following sentence, in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 10.13), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party hereto (or designates a new Lending Office) or is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), except to the extent that such Foreign
Lender (or its assignor, if any) was entitled, at the time of designation of a
new Lending Office (or assignment), to receive additional amounts from the
Borrower with respect to such withholding tax pursuant to Section 3.01(a).

 

“Existing Credit Agreement” means the Credit Agreement (Multi-Year Revolving
Credit Facility), dated as of November 3, 2000, as amended, among the Borrower,
the financial institutions party thereto, and Bank of America, as administrative
agent, swing line lender and issuing bank.

 

“Existing Letters of Credit” means the letters of credit described in Schedule
2.03.

 

“Facility Fee Rate” means, from time to time, the following percentage per
annum, based upon the Pricing Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to Section
6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

   Facility Fee Rate


--------------------------------------------------------------------------------

 

Pricing Level 1

   Less than or equal to 2.25:1.0    0.200 %

Pricing Level 2

   Less than or equal to 3.25:1.0 but greater than 2.25:1.0    0.250 %

Pricing Level 3

   Less than or equal to 4.00:1.0 but greater than 3.25:1.0    0.300 %

Pricing Level 4

   Greater than 4.00:1.0    0.400 %

 

Any increase or decrease in the Facility Fee Rate resulting from a change in the
Pricing Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Pricing Level that
is one level lower than the Pricing Level currently in effect (i.e., if Pricing

 

14



--------------------------------------------------------------------------------

Level 2 is currently in effect, then the Pricing Level that is one level lower
than such Pricing Level 2 shall be Pricing Level 3) shall apply (the “Applied
Facility Fee Rate Pricing Level”) as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered; provided,
further, however, if such Compliance Certificate is subsequently delivered for
the applicable fiscal quarter and such Compliance Certificate shows either (A) a
decrease in the Facility Fee Rate resulting from a change in the Pricing
Leverage Ratio, which thereby results in a Pricing Level higher than the current
Applied Facility Fee Rate Pricing Level (i.e., if such Applied Facility Fee Rate
Pricing Level is Pricing Level 3, a higher Pricing Level would be Pricing Level
1 or 2, as the case may be) or (B) an increase in the Facility Fee Rate
resulting from a change in the Pricing Leverage Ratio, which thereby results in
a Pricing Level lower than the current Applied Facility Fee Rate Pricing Level
(i.e., if such Applied Facility Fee Rate Pricing Level is Pricing Level 2, then
a lower Pricing Level would Pricing Level 3 or 4, as the case may be), then the
Facility Fee Rate corresponding to the Pricing Level indicated by such
Compliance Certificate shall become effective and apply as of the first Business
Day after the delivery of such Compliance Certificate. The Facility Fee Rate in
effect from the Closing Date through the day immediately preceding the Business
Day on which the Facility Fee Rate is to become effective with respect to the
Compliance Certificate that is required to be delivered pursuant to Section
6.02(a) for the Borrower’s fiscal quarter ending July 3, 2004 shall be
determined based upon Pricing Level 3.

 

“Facility Loan Notice” means a notice of (a) a Revolving Loan Borrowing, (b) a
Term Loan Borrowing, (c) a conversion of Revolving Loans from one Type to the
other, (d) a conversion of Term Loans from one Type to the other, (e) a
continuation of Eurocurrency Rate Loans, in each case pursuant to Section
2.02(a), which, if in writing, shall be substantially in the form of Exhibit A.

 

“Facility Pro Rata Share” means:

 

(a) with respect to all payments, computations and other matters relating to the
Term Loans of any Term Loan Lender, the percentage (carried out to the ninth
decimal place) obtained by dividing (a) the Outstanding Amount of such Term Loan
Lender’s Term Loans at such time by (b) the Outstanding Amount of all Term Loans
of all Term Loan Lenders at such time;

 

(b) with respect to all payments, computations and other matters relating to the
Revolving Loan Commitment or the Revolving Loans of any Revolving Loan Lender or
any Letters of Credit issued or participations therein purchased by any
Revolving Loan Lender or any participations in any Swing Line Loans purchased by
any Revolving Loan Lender, the Applicable Revolving Loan Percentage; and

 

(c) with respect to all other matters as to a particular Lender (including the
obligations arising under Section 10.04(c), the percentage (carried out to the
ninth decimal place) obtained by dividing (x) the sum of the Term Loan Exposure
of such Lender plus the Revolving Loan Exposure of such Lender by (y) the sum of
the Term Loan Exposure of all Lenders plus the Revolving Loan Exposure of all
Lenders.

 

“Farm Credit Participant” has the meaning specified in Section 10.06(j).

 

15



--------------------------------------------------------------------------------

“Farm Credit Person” means each of the following: (a) AgFirst Farm Credit Bank
and its successors; (b) Greenstone Farm Credit Services, FLCA, and its
successors; (c) Farm Credit Bank of Texas and its successors; (d) Farm Credit
Services of America, PCA, and its successors; (d) Capital Farm Credit, FLCA, and
its successors; (f) Northwest Farm Credit Services, FLCA, and its successors;
(g) American AgCredit, FLCA, and its successors; (h) Farm Credit Services of
Minnesota Valley, FLCA dba FCS Commercial Finance Group and its successors; and
(i) First Farm Credit Services, FLCA, and its successors.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York for such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent.

 

“Fee Letter” means the letter agreement, dated May 21, 2004, among the Borrower,
Bank of America and Banc of America Securities.

 

“Foreign Lender” means (a) with respect to Lenders, a Lender that is organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes and (b) with respect to L/C Issuers, an L/C Issuer
that is organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

 

“Fort James Corp.” has the meaning specified in Section 4.01(a)(ii).

 

“Fort James Operating” has the meaning specified in Section 4.01(a)(ii).

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority,

 

16



--------------------------------------------------------------------------------

instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Indebtedness” means, with respect to any specified Person at any particular
time, any indebtedness of such Person, whether or not contingent and without
duplication:

 

(a) in respect of borrowed money;

 

(b) evidenced by bonds, notes, debentures, loan agreements or similar
instruments or letters of credit (or reimbursement agreements in respect
thereof);

 

(c) in respect of bankers’ acceptances;

 

(d) representing Capital Lease Obligations;

 

(e) representing the balance deferred and unpaid of the purchase price of any
property or services, except any such balance that constitutes an accrued
expense or trade payable, or similar obligations to trade creditors;

 

(f) representing any Swap Obligations; or

 

(g) created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or creditor under such agreement in the event
of default are limited to repossession or sale of such property),

 

if and to the extent any of the preceding items (other than letters of credit)
would appear as a liability upon a balance sheet of the specified Person
prepared in accordance with GAAP. In addition, the term “Indebtedness” includes
all Indebtedness of others secured by a Lien on any asset or property of the
specified Person (whether or not such Indebtedness is assumed by the specified
Person) and, to the extent not otherwise included, the Guarantee by the
specified Person of any indebtedness of any other Person.

 

17



--------------------------------------------------------------------------------

Notwithstanding the foregoing, “Indebtedness” shall not include (i) advance
payments by customers in the ordinary course of business for services or
products to be provided or delivered in the future or (ii) deferred taxes.

 

The amount of any Indebtedness representing Swap Obligations under a Swap
Contract as of any date shall be the aggregate Swap Termination Value of such
Swap Contract, if and to the extent such Swap Obligations would appear as a
liability upon a balance sheet of the specified Person prepared in accordance
with GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrower in its Facility Loan
Notice or such other period that is twelve months or less requested by the
Borrower and consented to by all the Lenders; provided that:

 

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(c) no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
the applicable L/C Issuer and the Borrower (or any Subsidiary) or in favor the
applicable L/C Issuer and relating to any such Letter of Credit.

 

18



--------------------------------------------------------------------------------

“Issuer Fee Letters” means (i) as to Bank of America, the Fee Letter relating to
the fronting fee payable to Bank of America pursuant to Section 2.03(j), and
(ii) as to any other L/C Issuer, any letter agreement or other document,
agreement or instrument setting forth the agreement between the Borrower and
such L/C Issuer relating to the fronting fee payable to such L/C Issuer pursuant
to Section 2.03(j).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“L/C Advance” means, with respect to each Revolving Loan Lender, such Revolving
Loan Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Revolving Loan Percentage. All L/C Advances shall be
denominated in Dollars.

 

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Loan Borrowing. All L/C Borrowings shall be
denominated in Dollars.

 

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

 

“L/C Issuer” means, individually, any one of the following, as the case may be:
(a) Bank of America; or (b) any other Person that becomes an issuer of one or
more Letters of Credit in accordance with Section 2.03(m); each of the foregoing
Persons in its capacity as issuer of Letters of Credit hereunder or any
successor thereof as issuer of Letters of Credit hereunder (and all of them
collectively referred to as the “L/C Issuers”).

 

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.08. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder and shall
include the Existing Letters of Credit. Letters of Credit may be issued in
Dollars or in an Alternative Currency.

 

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

 

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

 

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

 

“Letter of Credit Rate” means the following percentage per annum, based upon the
Pricing Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 6.02(a):

 

Pricing Level

--------------------------------------------------------------------------------

  

Pricing Leverage Ratio

--------------------------------------------------------------------------------

   Letter of Credit Rate


--------------------------------------------------------------------------------

 

Pricing Level 1

   Less than or equal to 2.25:1.0    0.550 %

Pricing Level 2

   Less than or equal to 3.25:1.0 but greater than 2.25:1.0    0.750 %

Pricing Level 3

   Less than or equal to 4.00:1.0 but greater than 3.25:1.0    1.075 %

Pricing Level 4

   Greater than 4.00:1.0    1.475 %

 

Any increase or decrease in the Letter of Credit Rate resulting from a change in
the Pricing Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then the Pricing Level that
is one level lower than the Pricing Level currently in effect (i.e., if Pricing
Level 2 is currently in effect, then the Pricing Level that is one level lower
than such Pricing Level 2 shall be Pricing Level 3) shall apply (the “Applied
L/C Rate Pricing Level”) as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered; provided,
further, however, if such Compliance Certificate is subsequently delivered for
the applicable fiscal quarter and such Compliance Certificate shows either (A) a
decrease in the Letter of Credit Rate resulting from a change in the Pricing
Leverage Ratio, which thereby results in a Pricing Level higher than the current
Applied L/C Rate Pricing Level (i.e., if such Applied L/C Rate Pricing Level is
Pricing Level 3, a higher Pricing Level would be Pricing Level 1 or 2, as the
case may be) or (B) an increase in the Letter of Credit Rate resulting from a
change in the Pricing Leverage Ratio, which thereby results in a Pricing Level
lower than the current Applied L/C Rate Pricing Level (i.e., if such Applied L/C
Rate Pricing Level is Pricing Level 2, then a lower Pricing Level would Pricing
Level 3 or 4, as the case may be), then

 

20



--------------------------------------------------------------------------------

the Letter of Credit Rate corresponding to the Pricing Level indicated by such
Compliance Certificate shall become effective and apply as of the first Business
Day after the delivery of such Compliance Certificate. The Letter of Credit Rate
in effect from the Closing Date through the day immediately preceding the
Business Day on which the Letter of Credit Rate is to become effective with
respect to the Compliance Certificate that is required to be delivered pursuant
to Section 6.02(a) for the Borrower’s fiscal quarter ending July 3, 2004 shall
be determined based upon Pricing Level 3.

 

“Letter of Credit Sublimit” means an amount equal to $750,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Revolving Loan
Commitments.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, any lease in the nature
thereof, any agreement to sell or give a security interest in and any filing of
or agreement to give any financing statement under the Uniform Commercial Code
(or equivalent statutes) of any jurisdiction, provided that in no event shall an
operating lease be deemed to constitute a Lien.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Revolving Loan, a Term Loan or a Swing Line Loan.

 

“Loan Documents” means this Agreement, each Note, each Issuer Document, the Fee
Letter, the Issuer Fee Letters, and the Subsidiary Guaranty.

 

“Loan Parties” means, collectively, the Borrower and each Subsidiary Guarantor.

 

“Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, assets and liabilities (actual or
contingent), results of operations, or financial condition of the Borrower and
its Subsidiaries, taken as a whole; or (b) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

 

“Maturity Date” means July 2, 2009.

 

“Measurement Period” means a period consisting of four consecutive fiscal
quarters of the Borrower and ending on the last day of the most recently
completed fiscal quarter of the Borrower.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

21



--------------------------------------------------------------------------------

“Net Tangible Assets” means, at any date, the aggregate amount of assets,
including the amount of any receivables or other accounts of the Borrower and
its Subsidiaries sold in connection with any receivables sale transaction (less
applicable reserves and other properly deductible items) after deducting
therefrom (a) all current liabilities and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and other intangibles, all of the
foregoing as set forth on the then most recent consolidated balance sheet of the
Borrower and its Subsidiaries and computed in accordance with GAAP.

 

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

 

“Non-Reinstatement Deadline” has the meaning specified in Section 2.03(b)(iv).

 

“Note” means a Revolving Loan Note, a Term Loan Note or a Swing Line Loan Note,
as the context may require.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

 

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (b) with respect to Term Loans on any
date, the aggregate outstanding principal amount thereof after giving effect to
any borrowings and prepayments or repayments of such Term Loans occurring on
such date; (c) with respect to Swing Line Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and

 

22



--------------------------------------------------------------------------------

prepayments or repayments of such Swing Line Loans occurring on such date; and
(d) with respect to any L/C Obligations on any date, the Dollar Equivalent
amount of the aggregate outstanding amount of such L/C Obligations on such date
after giving effect to any L/C Credit Extension occurring on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements by the Borrower of Unreimbursed
Amounts.

 

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the applicable L/C Issuer, or the Swing
Line Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any EMU
Legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Business” means any business conducted by the Borrower and its
Restricted Subsidiaries on the date of this Agreement, any reasonable extension
thereof, and any additional business reasonably related, incidental, ancillary
or complimentary thereto.

 

“Permitted Liens” means Liens permitted or required by Section 7.01.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Borrower or, with respect to any such plan
that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” shall have the meaning specified in Section 6.02.

 

“Pricing Leverage Ratio” means, as measured as of the end of each fiscal quarter
of the Borrower, the ratio of (a) Consolidated Funded Debt at the last day of
such fiscal quarter to (a) Consolidated EBITDA for the Measurement Period ending
on the last day of such fiscal quarter.

 

23



--------------------------------------------------------------------------------

“Principal Amount” means (i) in respect of any Indebtedness other than Swap
Obligations, the outstanding principal amount thereof and (ii) in respect of
Indebtedness representing Swap Obligations, the Swap Termination Value thereof.

 

“Principal Property” means any mill, manufacturing plant, manufacturing facility
or timberlands, owned by the Borrower and/or one or more Restricted Subsidiaries
and located within the continental United States of America; provided, however,
that the term “Principal Property” shall not include:

 

(a) any such mill, plant, facility or timberlands or portion thereof:

 

(i) which is acquired after the date of this Agreement for the disposal of solid
waste, or control or abatement of atmospheric pollutants or contaminants, or
water, noise or other pollutants; or

 

(ii) which in the opinion of the Board of Directors of the Borrower is not of
material importance to the total business conducted by the Borrower and the
Restricted Subsidiaries, considered as a whole; or

 

(b) any timberlands designated by the Board of Directors of the Borrower as
being held primarily for development and/or sale rather than for the production
of timber; or

 

(c) any minerals or mineral rights.

 

“Public Lender” shall have the meaning specified in Section 6.02.

 

“Receivables and Related Assets” means accounts receivable, instruments, chattel
paper, obligations, general intangibles and other similar assets, including
interests in merchandise or goods, the sale or lease of which give rise to the
foregoing, related contractual rights, guarantees, insurance proceeds,
collections, other related assets and proceeds of all the foregoing.

 

“Receivables Program” means, with respect to any Person, any accounts receivable
securitization or commercial paper program pursuant to which such Person
pledges, sells or otherwise transfers or encumbers its accounts receivable,
including a trust, limited liability company, special purpose entity or other
similar entity.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Revolving Loans or Term Loans, a Facility Loan Notice, (b)
with respect to an L/C Credit Extension, a Letter of Credit Application, and (c)
with respect to a Swing Line Loan, a Swing Line Loan Notice.

 

24



--------------------------------------------------------------------------------

“Required Revolving Loan Lenders” means, as of any date of determination, with
respect to the Class of Lenders having Revolving Loan Exposure, Lenders having
or holding in the aggregate more than 50% of the aggregate Revolving Loan
Exposure of all such Lenders (with the aggregate amount of each such Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Lender for purposes of this definition);
provided, however, that the Revolving Loan Commitment of, and the portion of the
Revolving Loan Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Loan
Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having or
holding in the aggregate more than 50% of the sum of (a) the aggregate Term Loan
Exposure of all Lenders and (b) the aggregate Revolving Loan Exposure of all
Lenders; provided, however, that the Commitment of, and the portion of the Term
Loan Exposure and the Revolving Loan Exposure held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

 

“Required Term Loan Lenders” means, as of any date of determination, with
respect to the Class of Lenders having Term Loan Exposure, Lenders having or
holding in the aggregate more than 50% of the aggregate Term Loan Exposure of
all such Lenders; provided, however, that the Term Loan Commitment of, and the
portion of the Term Loan Exposure held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Term Loan
Lenders.

 

“Responsible Officer” mean, with respect to any Person, the chief executive
officer, the president, any vice-chairman or any of the vice presidents or the
treasurer of such Person or, with respect to financial matters, the chief
financial officer and the executive vice president-finance or the vice president
and treasurer of such Person or, for purposes of giving a Request for Credit
Extension pursuant to Sections 2.02, 2.03(b) or 2.04(b), an assistant treasurer
of such Person. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower (a) substantially
all of the property of which is located within the continental United States of
America and (b) which itself, or together with the Borrower and/or one or more
other Restricted Subsidiaries, owns a Principal Property.

 

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Loan Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a

 

25



--------------------------------------------------------------------------------

Letter of Credit denominated in an Alternative Currency, (ii) each date of an
amendment of any such Letter of Credit having the effect of increasing the
amount thereof (solely with respect to the increased amount), (iii) each date of
any payment by the applicable L/C Issuer under any Letter of Credit denominated
in an Alternative Currency, and (iv) such additional dates as the Administrative
Agent or the applicable L/C Issuer shall determine or the Required Revolving
Loan Lenders shall require.

 

“Revolving Loan Borrowing” means a borrowing consisting of simultaneous
Revolving Loans of the same Type, in the same currency and, in the case of
Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Loan Lenders pursuant to Section 2.01(b).

 

“Revolving Loan” has the meaning specified in Section 2.01(b).

 

“Revolving Loan Commitment” means, as to each Revolving Loan Lender, its
obligation to (a) make Revolving Loans to the Borrower pursuant to Section
2.01(b), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the Dollar amount set forth opposite such
Revolving Loan Lender’s name on Schedule 2.01(B) under the heading “Revolving
Loan Commitment” or in the Assignment and Assumption pursuant to which such
Revolving Loan Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

 

“Revolving Loan Exposure” means, with respect to any Revolving Loan Lender as of
any date of determination, (a) prior to the termination of the Aggregate
Revolving Loan Commitments and of the obligation of each L/C Issuer to make L/C
Credit Extensions, such Revolving Loan Lender’s Revolving Loan Commitment, and
(b) after the termination of the Aggregate Revolving Loan Commitments and of the
obligation of each L/C Issuer to make L/C Credit Extensions, the sum of (i) the
aggregate Outstanding Amount of the Revolving Loans of such Lender, plus (ii) an
amount equal to such Lender’s Applicable Revolving Loan Percentage of the
Outstanding Amount of all L/C Obligations, plus (iii) an amount equal to such
Lender’s Applicable Revolving Loan Percentage of the Outstanding Amount of all
Swing Line Loans.

 

“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment or with
outstanding Revolving Loans.

 

“Revolving Loan Note” means a promissory note made by the Borrower in favor of a
Revolving Loan Lender evidencing Revolving Loans made by such Revolving Loan
Lender to the Borrower, substantially in the form of Exhibit C.

 

“Sale and Leaseback Transaction” means any arrangement with any Person providing
for the leasing by the Borrower and/or one or more Restricted Subsidiaries of
any Principal Property (except for leases between the Borrower and any
Restricted Subsidiary, between any Restricted Subsidiary and the Borrower, or
between Restricted Subsidiaries, and except for a lease for a term, including
any renewal thereof, of not more than three years), which Principal Property has
been or is to be sold or transferred by the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries to such Person with the intention of
taking back a lease of such Principal Property.

 

26



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

 

“Screen Rate” means, for any Interest Period:

 

(a) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the page of the Telerate screen (or any
successor thereto) that displays an average British Bankers Association Interest
Settlement Rate for deposits in the relevant currency (for delivery on the first
day of such Interest Period) with a term equivalent to such Interest Period,
determined as of approximately 11:00 a.m. (London time) two Business Days prior
to the first day of such Interest Period; or

 

(b) if the rate referenced in the preceding clause (a) does not appear on such
page or service or such page or service shall cease to be available, the rate
per annum equal to the rate determined by the Administrative Agent to be the
offered rate on such other page or other service that displays an average
British Bankers Association Interest Settlement Rate for deposits in the
relevant currency (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period, determined as of approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Borrower and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, to be the rate quoted by the Person
acting in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or such L/C Issuer may obtain such spot rate from another
financial institution designated by the Administrative Agent or such L/C Issuer
if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any

 

27



--------------------------------------------------------------------------------

such currency; and provided further that such L/C Issuer may use such spot rate
quoted on the date as of which the foreign exchange computation is made in the
case of any Letter of Credit denominated in an Alternative Currency.

 

“Sterling” and “£” mean the lawful currency of the United Kingdom.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is a party to
the Subsidiary Guaranty (either by execution and delivery of such Subsidiay
Guaranty or by execution and delivery of an Accession Agreement) and its
successors and permitted assigns.

 

“Subsidiary Guaranty” has the meaning specified in Section 4.01(a)(ii), as
supplemented from time to time by an Accession Agreement executed and delivered
by the Subsidiary party thereto.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, commodity swaps, commodity options, equity or
equity index swaps or options, bond or bond price or bond index swaps or
options, interest rate options, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, or spot contracts (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

“Swap Obligations” means all obligations and liabilities (whether absolute or
contingent) of the Borrower or any of its Subsidiaries under or pursuant to any
Swap Contract.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

28



--------------------------------------------------------------------------------

“Swing Line” means the revolving credit facility made available by the Swing
Line Lender pursuant to Section 2.04.

 

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

 

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

 

“Swing Line Loan” has the meaning specified in Section 2.04(a).

 

“Swing Line Loan Note” means a promissory note made by the Borrower in favor of
the Swing Line Lender evidencing Swing Line Loans made by such Swing Line Lender
to the Borrower, substantially in the form of Exhibit E.

 

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

“Swing Line Sublimit” means an amount equal to the lesser of (a) $100,000,000
and (b) the Aggregate Revolving Loan Commitments. The Swing Line Sublimit is
part of, and not in addition to, the Aggregate Revolving Loan Commitments.

 

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type, in Dollars and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Loan Lenders pursuant to
Section 2.01(a).

 

“Term Loan” has the meaning specified in Section 2.01(a).

 

“Term Loan Commitment” means, as to each Term Loan Lender, its obligation to
make a Term Loan to the Borrower pursuant to Section 2.01(a) in the principal
amount set forth opposite such Term Loan Lender’s name on Schedule 2.01(A) under
the heading “Term Loan Commitment” or in the Assignment and Assumption pursuant
to which such Term Loan Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.

 

“Term Loan Exposure” means, with respect to any Term Loan Lender as of any date
of determination, (a) prior to the making of the Term Loans pursuant to Section
2.01(a), such Term Loan Lender’s Term Loan Commitment and (b) from and after the
making of the Term Loans pursuant to Section 2.01(a), the Outstanding Amount of
the Term Loans of such Term Loan Lender.

 

29



--------------------------------------------------------------------------------

“Term Loan Lender” means a Lender with a Term Loan Commitment or with
outstanding Term Loans.

 

“Term Loan Note” means (a) a promissory note issued by the Borrower in favor of
a Term Loan Lender evidencing Term Loans made by such Term Loan Lender to the
Borrower pursuant to Section 2.01(a) or (b) any promissory note issued by the
Borrower in favor of a Term Lender pursuant to Section 10.06(b) in connection
with an assignment of the Term Loan Commitments or Term Loans, in each case
substantially in the form of Exhibit D.

 

“Threshold Amount” means $100,000,000.

 

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Loans (other than Term Loans) and all L/C Obligations.

 

“Type” means, with respect to either a Revolving Loan or a Term Loan, its
character as a Base Rate Loan or a Eurocurrency Rate Loan.

 

“United States” and “U.S.” mean the United States of America.

 

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower other than a
Restricted Subsidiary.

 

“Value” means, with respect to a Sale and Leaseback Transaction, as of any
particular time, the amount equal to the net proceeds of the sale or transfer of
the property leased pursuant to such Sale and Leaseback Transaction divided
first by the number of full years of the term of the lease and then multiplied
by the number of full years of such term remaining at the time of determination,
without regard to any renewal or extension options contained in the lease.

 

“Voting Farm Credit Participant” has the meaning specified in Section 10.06(j).

 

“Voting Farm Credit Participant Notification” has the meaning specified in
Section 10.06(j).

 

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

 

“Yen” and “¥” mean the lawful currency of Japan.

 

30



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

1.03 Accounting Terms.

 

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders
and the Borrower); provided that, until so amended, (i) such ratio or
requirement shall

 

31



--------------------------------------------------------------------------------

continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c) Changes in Certain Financial Defined Terms. The defined terms, “Consolidated
Adjusted Net Income”, “Consolidated EBITDA’, “Consolidated Funded Debt”,
“Consolidated Interest Charges” and “Consolidated Net Worth”, that appear in
this Agreement as of the Closing Date were created based on items that appeared
or may appear in the Audited Financial Statements, the financial statements (and
any notes therein) of the Borrower in existence prior to such date, and/or the
books and records of the Borrower and its Subsidiaries in existence prior to
such date (the “Financial Terms Items”). In addition to but not limiting Section
1.03(b), if, at any time, with respect to any of the financial statements
required to be delivered pursuant to Sections 6.01(a) and 6.01(b) at any time
after the Closing Date, the descriptions of the Financial Terms Items or any
part thereof are no longer used or have been changed in any such financial
statements and as a result thereof the original intent of such defined terms as
in effect as of the Closing Date have been affected, then the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
defined term(s) to preserve the original intent thereof; provided that, until so
amended, (i) such defined terms shall continue to be used and (ii) the Borrower
shall provide to the Administrative Agent and the Lenders financial statements
and other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of the financial
ratios or requirement made before and after giving effect to such change in such
defined terms.

 

1.04 Exchange Rates; Currency Equivalents.

 

(a) The Administrative Agent or the applicable L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Spot Rates shall become effective as
of such Revaluation Date and shall be the Spot Rates employed in converting any
amounts between the applicable currencies until the next Revaluation Date to
occur. Except for purposes of financial statements delivered by Loan Parties
hereunder or calculating financial covenants hereunder or except as otherwise
provided herein, the applicable amount of any currency (other than Dollars) for
purposes of the Loan Documents shall be such Dollar Equivalent amount as so
determined by the Administrative Agent or the applicable L/C Issuer, as
applicable.

 

(b) Wherever in this Agreement in connection with a Revolving Loan Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Revolving Loan or
the issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such Revolving
Loan Borrowing, Eurocurrency Rate Revolving Loan or Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
determined by the Administrative Agent or the applicable L/C Issuer, as the case
may be.

 

32



--------------------------------------------------------------------------------

1.05 Additional Alternative Currencies.

 

(a) The Borrower may from time to time request that Eurocurrency Rate Revolving
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency;” provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate
Revolving Loans, such request shall be subject to the approval of the
Administrative Agent and the Revolving Loan Lenders; and in the case of any such
request with respect to the issuance of Letters of Credit, such request shall be
subject to the approval of the Administrative Agent and the applicable L/C
Issuer.

 

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., ten Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the applicable L/C
Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Revolving Loans, the Administrative Agent shall
promptly notify each Revolving Loan Lender thereof; and in the case of any such
request pertaining to Letters of Credit, the Administrative Agent shall promptly
notify the applicable L/C Issuer thereof. Each Revolving Loan Lender (in the
case of any such request pertaining to Eurocurrency Rate Revolving Loans) or the
applicable L/C Issuer (in the case of a request pertaining to Letters of Credit)
shall notify the Administrative Agent, not later than 11:00 a.m., five Business
Days after receipt of such request whether it consents, in its sole discretion,
to the making of Eurocurrency Rate Revolving Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

 

(c) Any failure by a Revolving Loan Lender or any L/C Issuer, as the case may
be, to respond to such request within the time period specified in the preceding
sentence shall be deemed to be a refusal by such Revolving Loan Lender or such
L/C Issuer, as the case may be, to permit Eurocurrency Rate Revolving Loans to
be made or Letters of Credit to be issued in such requested currency. If the
Administrative Agent and all the Revolving Loan Lenders consent to making
Eurocurrency Rate Revolving Loans in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Revolving Loan Borrowings of Eurocurrency Rate Revolving Loans; and if the
Administrative Agent and an L/C Issuer consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Borrower and such currency shall thereupon be deemed for all purposes to be an
Alternative Currency hereunder for purposes of any Letter of Credit issuances.
If the Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.05, the Administrative Agent shall
promptly so notify the Borrower.

 

1.06 Change of Currency.

 

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state,

 

33



--------------------------------------------------------------------------------

the basis of accrual of interest expressed in this Agreement in respect of that
currency shall be inconsistent with any convention or practice in the London
interbank market for the basis of accrual of interest in respect of the Euro,
such expressed basis shall be replaced by such convention or practice with
effect from the date on which such member state adopts the Euro as its lawful
currency; provided that if any Revolving Loan Borrowing in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Loan Borrowing, at the end of
the then current Interest Period.

 

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

 

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

 

1.07 Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

1.08 Letter of Credit Amounts.

 

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the Dollar Equivalent of the stated amount of such Letter
of Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

 

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01 Term Loans and Revolving Loans.

 

(a) Term Loans. Subject to the terms and conditions set forth herein, each Term
Loan Lender severally agrees to make a loan (each such loan, a “Term Loan”) to
the Borrower in Dollars on the Closing Date, in the amount of such Term Loan
Lender’s Term Loan Commitment. Amounts borrowed as Term Loans under this Section
2.01(a) and subsequently repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

(b) Revolving Loans. Subject to the terms and conditions set forth herein, each
Revolving Loan Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower in Dollars or in one or more Alternative
Currencies from time to time, on any

 

34



--------------------------------------------------------------------------------

Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Revolving Loan Lender’s
Revolving Loan Commitment; provided, however, that after giving effect to any
Revolving Loan Borrowing, (i) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Loan Commitments, (ii) the aggregate Outstanding Amount
of the Revolving Loans of such Revolving Loan Lender, plus such Revolving Loan
Lender’s Applicable Revolving Loan Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Loan Lender’s Applicable Revolving Loan
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Loan Lender’s Revolving Loan Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
shall not exceed the Alternative Currency Sublimit. Within the limits of each
Revolving Loan Lender’s Revolving Loan Commitment, and subject to the other
terms and conditions hereof, the Borrower may borrow under this Section 2.01(b),
prepay under Section 2.05, and reborrow under this Section 2.01(b). Revolving
Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further provided
herein.

 

2.02 Borrowings, Conversions and Continuations of Revolving Loans and Term
Loans.

 

(a) (i) Each Revolving Loan Borrowing, the Term Loan Borrowing, each conversion
of Revolving Loans from one Type to the other, each conversion of Term Loans
from one Type to the other, and each continuation of Eurocurrency Rate Loans
shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Administrative Agent not later than 1:00 p.m. (A) three Business Days prior to
the requested date of any Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in Dollars or of any conversion of
Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans, (B) four
Business Days (or five Business Days in the case of a Special Notice Currency)
prior to the requested date of any Revolving Loan Borrowing or continuation of
Eurocurrency Rate Revolving Loans denominated in Alternative Currencies, and (C)
on the requested date of any Borrowing of Base Rate Loans (other than Swing Line
Loans). Each telephonic notice by the Borrower pursuant to this Section 2.02(a)
must be confirmed promptly by delivery to the Administrative Agent of a written
Loan Request Notice, appropriately completed and signed by a Responsible Officer
of the Borrower.

 

(ii) Each Revolving Loan Borrowing of Eurocurrency Rate Revolving Loans shall be
in a principal amount of $10,000,000 or a whole multiple of $5,000,000 in excess
thereof. Except as provided in Sections 2.03(c) and 2.04(c), each Revolving Loan
Borrowing of Base Rate Revolving Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof.

 

(iii) Each conversion of Base Rate Revolving Loans to Eurocurrency Rate
Revolving Loans shall be in a principal amount of $10,000,000 or a whole
multiple of $5,000,000 in excess thereof. Except as provided in Sections 2.03(c)
and 2.04(c), each conversion of Eurocurrency Rate Revolving Loans to Base Rate
Revolving Loans shall be in a principal amount of $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. Each continuation of Eurocurrency Rate
Revolving Loans shall be in a principal amount of $10,000,000 or a whole
multiple of $5,000,000 in excess thereof.

 

35



--------------------------------------------------------------------------------

(iv) The Term Loan Borrowing shall be in the principal amount of the Aggregate
Term Loan Commitments, and any portion of such Term Loan Borrowing that
constitutes Eurocurrency Rate Term Loans shall be in a principal amount of at
least $10,000,000 or a whole multiple of $5,000,000 in excess thereof and any
portion of such Term Loan Borrowing that constitutes Base Rate Term Loans shall
be in a principal amount of at least $5,000,000 or a whole multiple of
$1,000,000 in excess thereof.

 

(v) Each conversion of Base Rate Term Loans to Eurocurrency Rate Term Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $5,000,000
in excess thereof. Each conversion of Eurocurrency Rate Term Loans to Base Rate
Term Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Each continuation of Eurocurrency Rate Term Loans
shall be in a principal amount of $10,000,000 or a whole multiple of $5,000,000
in excess thereof.

 

(vi) Each Facility Loan Notice (whether telephonic or written) shall specify (A)
whether the Borrower is requesting a Revolving Loan Borrowing, the Term Loan
Borrowing, a conversion of Revolving Loans from one Type to the other, a
conversion of Term Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (B) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (C) the
principal amount of Revolving Loans or Term Loans to be borrowed, converted or
continued, (D) if applicable, the Type of Revolving Loans to be borrowed or to
which existing Revolving Loans are to be converted, (E) if applicable, the Type
of Term Loans to be borrowed or to which existing Terms Loans are to be
converted, (F) if applicable, the duration of the Interest Period with respect
thereto, and (G) if applicable, the currency of the Revolving Loans to be
borrowed. If the Borrower fails to specify a currency in a Facility Loan Notice
requesting a Revolving Loan Borrowing, then the Revolving Loans so requested
shall be made in Dollars. If the Borrower fails to specify a Type of Revolving
Loan or Type of Term Loan in a Facility Loan Notice or if the Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Revolving Loans or Term Loans, as the case may be, shall be made as,
or converted to, Base Rate Loans; provided, however, that in the case of a
failure to timely request a continuation of Revolving Loans denominated in an
Alternative Currency, such Revolving Loans shall be continued as Eurocurrency
Rate Revolving Loans in their original currency with an Interest Period of one
month. Any automatic conversion to Base Rate Loans shall be effective as of the
last day of the Interest Period then in effect with respect to the applicable
Eurocurrency Rate Loans. If the Borrower requests a Borrowing of, conversion to,
or continuation of Eurocurrency Rate Loans in any such Facility Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. No Revolving Loan may be converted into or
continued as a Revolving Loan denominated in a different currency, but instead
must be prepaid in the original currency of such Revolving Loan and reborrowed
in the other currency.

 

(b) Following receipt of a Facility Loan Notice, the Administrative Agent shall
promptly notify each applicable Lender of (i) the amount (and currency) of its
Applicable Revolving Loan Percentage of the applicable Revolving Loans and (ii)
(A) in the case of the Term Loan Borrowing, the amount of its Applicable Term
Loan Percentage of the Term Loans

 

36



--------------------------------------------------------------------------------

and (B) in the case of any conversions or continuations of Term Loans, the
amount of its Facility Pro Rata Share of such Term Loans. If no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Revolving Loan Lender and each Term Loan Lender, as the
case may be, of the details of any automatic conversion to Base Rate Loans or,
in the case of Revolving Loans, continuation of Revolving Loans denominated in a
currency other than Dollars, in each case as described in the preceding
subsection. In the case of a Revolving Loan Borrowing or a Term Loan Borrowing,
each Lender shall make the amount of its Loan available to the Administrative
Agent in Same Day Funds at the Administrative Agent’s Office for the applicable
currency not later than 2:00 p.m., in the case of any Loan denominated in
Dollars, and not later than the Applicable Time specified by the Administrative
Agent in the case of any Revolving Loan in an Alternative Currency, in each case
on the Business Day specified in the applicable Facility Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date the Facility Loan
Notice with respect to such Revolving Loan Borrowing denominated in Dollars is
given by the Borrower, there are L/C Borrowings outstanding, then the proceeds
of such Revolving Loan Borrowing, first, shall be applied to the payment in full
of any such L/C Borrowings, and, second, shall be made available to the Borrower
as provided above.

 

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan. During the existence of a Default, no Revolving Loans
may be requested as, converted to or continued as Eurocurrency Rate Revolving
Loans (whether in Dollars or any Alternative Currency) without the consent of
the Required Revolving Loan Lenders and no Term Loans may be requested as,
converted to or continued as Eurocurrency Rate Term Loans without the consent of
the Required Term Loan Lenders, and the Required Revolving Loan Lenders may
demand that any or all of the then outstanding Eurocurrency Rate Loans
denominated in an Alternative Currency be prepaid, or redenominated into Dollars
in the amount of the Dollar Equivalent thereof, on the last day of the then
current Interest Period with respect thereto.

 

(d) The Administrative Agent shall promptly notify the Borrower and the
applicable Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

(e) After giving effect to all Borrowings (other than Swing Line Borrowings),
all conversions of Loans from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than twelve Interest Periods in
effect with respect to Loans (other than Swing Line Loans).

 

37



--------------------------------------------------------------------------------

2.03 Letters of Credit.

 

  (a)   The Letter of Credit Commitment.

 

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
severally agrees, in reliance upon the agreements of the Revolving Loan Lenders
set forth in this Section 2.03, (1) from time to time on any Business Day during
the period from the Closing Date until the Letter of Credit Expiration Date, to
issue Letters of Credit denominated in Dollars or in one or more Alternative
Currencies for the account of the Borrower or any of its Subsidiaries, and to
amend or extend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(B) the Revolving Loan Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower or any of its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving
Outstandings shall not exceed the Aggregate Revolving Loan Commitments, (y) the
aggregate Outstanding Amount of the Revolving Loans of any Revolving Loan
Lender, plus such Revolving Loan Lender’s Applicable Revolving Loan Percentage
of the Outstanding Amount of all L/C Obligations, plus such Revolving Loan
Lender’s Applicable Revolving Loan Percentage of the Outstanding Amount of all
Swing Line Loans shall not exceed such Revolving Loan Lender’s Revolving Loan
Commitment, and (z) the Outstanding Amount of all L/C Obligations shall not
exceed the Letter of Credit Sublimit. Each request by the Borrower for the
issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

 

(ii) No L/C Issuer shall issue any Letter of Credit, if:

 

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Loan Lenders have approved such expiry
date; or

 

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Loan Lenders have
approved such expiry date.

 

38



--------------------------------------------------------------------------------

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

 

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

 

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer;

 

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

 

(D) such L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

 

(E) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

 

(F) a default of any Revolving Loan Lender’s obligations to fund under Section
2.03(c) exists or any Revolving Loan Lender is at such time a Defaulting Lender
hereunder, unless such L/C Issuer has entered into satisfactory arrangements
with the Borrower or such Revolving Loan Lender to eliminate such L/C Issuer’s
risk with respect to such Revolving Loan Lender.

 

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

 

(v) No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

 

(vi) Each L/C Issuer shall act on behalf of the Revolving Loan Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and such L/C Issuer shall have all of the benefits and immunities (A)
provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such L/C
Issuer.

 

39



--------------------------------------------------------------------------------

(vii) No L/C Issuer shall be under any obligation to issue or amend any Letter
of Credit if such L/C Issuer has received written notice from any Revolving Loan
Lender, the Administrative Agent or the Borrower, on or prior to the Business
Day prior to the requested date of issuance or amendment of such Letter of
Credit, that one or more applicable conditions contained in Article IV shall not
then be satisfied.

 

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

 

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to the applicable L/C Issuer (with a copy
to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower. The
Administrative Agent shall, after receipt of a copy of such request, promptly
deliver notice of such request to the Revolving Loan Lenders. Such Letter of
Credit Application must be received by such L/C Issuer and the Administrative
Agent (A) not later than 11:00 a.m. at least two Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in Dollars, and (B) not later than 11:00 a.m. at least ten
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, of any Letter of Credit denominated in an Alternative Currency; or
in each case such other date and time as the Administrative Agent and such L/C
Issuer may agree in a particular instance in their sole discretion. In the case
of a request for an initial issuance of a Letter of Credit, such Letter of
Credit Application shall specify in form and detail satisfactory to the
applicable L/C Issuer: (A) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (B) the amount and currency thereof; (C)
the expiry date thereof; (D) the name and address of the beneficiary thereof;
(E) the documents to be presented by such beneficiary in case of any drawing
thereunder; (F) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (G) such other matters as
such L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (A) the Letter of
Credit to be amended; (B) the proposed date of amendment thereof (which shall be
a Business Day); (C) the nature of the proposed amendment; and (D) such other
matters as such L/C Issuer may require. Additionally, the Borrower shall furnish
to the applicable L/C Issuer and the Administrative Agent such other documents
and information pertaining to such requested Letter of Credit issuance or
amendment, including any Issuer Documents, as such L/C Issuer or the
Administrative Agent may require.

 

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving

 

40



--------------------------------------------------------------------------------

Loan Lender, the Administrative Agent or any Loan Party, at least one Business
Day prior to the requested date of issuance or amendment of the applicable
Letter of Credit, that one or more applicable conditions contained in Article IV
shall not then be satisfied, then, subject to the terms and conditions hereof,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Revolving Loan Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from such L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Revolving Loan Lender’s Applicable Revolving Loan Percentage
times the amount of such Letter of Credit.

 

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by such L/C Issuer, the Borrower shall not be required to
make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Loan Lenders
shall be deemed to have authorized (but may not require) such L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the applicable Letter of Credit Expiration Date; provided, however,
that such L/C Issuer shall not permit any such extension if (A) such L/C Issuer
has determined that it would not be permitted, or would have no obligation, at
such time to issue such Letter of Credit in its revised form (as extended) under
the terms hereof (by reason of the provisions of clause (ii) or (iii) of Section
2.03(a) or otherwise), or (B) it has received notice (which may be by telephone
or in writing) on or before the day that is five Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Revolving Loan Lenders have elected not to permit such extension or (2) from the
Administrative Agent, any Revolving Loan Lender or the Borrower that one or more
of the applicable conditions specified in Section 4.02 is not then satisfied,
and in each such case directing such L/C Issuer not to permit such extension.
Each L/C Issuer (other than Bank of America) shall be required to provide prior
notice to the Administrative Agent of any pending extension of an Auto-Extension
Credit at least ten Business Days before the applicable Non-Extension Notice
Date.

 

(iv) If the Borrower so requests in any applicable Letter of Credit Application,
the applicable L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that permits the automatic reinstatement of all or a
portion of the stated amount thereof after any drawing thereunder (each, an
“Auto-Reinstatement Letter of Credit”). Unless otherwise directed by such L/C
Issuer, the Borrower shall not be required to make a specific request to the L/C
Issuer to permit such reinstatement. Once an Auto-

 

41



--------------------------------------------------------------------------------

Reinstatement Letter of Credit has been issued, except as provided in the
following sentence, the Revolving Loan Lenders shall be deemed to have
authorized (but may not require) such L/C Issuer to reinstate all or a portion
of the stated amount thereof in accordance with the provisions of such Letter of
Credit. Notwithstanding the foregoing, if such Auto-Reinstatement Letter of
Credit permits such L/C Issuer to decline to reinstate all or any portion of the
stated amount thereof after a drawing thereunder by giving notice of such
non-reinstatement within a specified number of days after such drawing (the
“Non-Reinstatement Deadline”), such L/C Issuer shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is five Business Days before the applicable
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Revolving Loan Lenders have elected not to permit such reinstatement or (B) from
the Administrative Agent, any Revolving Loan Lender or the Borrower that one or
more of the applicable conditions specified in Section 4.02 is not then
satisfied (treating such reinstatement as an L/C Credit Extension for purposes
of this clause) and, in each case, directing such L/C Issuer not to permit such
reinstatement.

 

(v) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

 

(c) Drawings and Reimbursements; Funding of Participations.

 

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse such L/C
Issuer in such Alternative Currency, unless (A) such L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse such L/C
Issuer in Dollars. In the case of any such reimbursement in Dollars of a drawing
under a Letter of Credit denominated in an Alternative Currency, such L/C Issuer
shall notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit to be reimbursed
in Dollars, or the Applicable Time on the date of any payment by such L/C Issuer
under a Letter of Credit to be reimbursed in an Alternative Currency (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer directly in
an amount equal to the amount of such drawing and in the applicable currency. If
the Borrower reimburses such L/C Issuer by such time on the applicable Honor
Date, such L/C Issuer shall so notify the Administrative Agent (with a copy to
the Borrower), and specify in such notice the amount of the drawing so
reimbursed. If the Borrower fails to so reimburse such L/C Issuer by such time
on the Honor Date, such L/C Issuer shall so notify the Administrative Agent
(with a copy to the Borrower), and specify in such notice the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent

 

42



--------------------------------------------------------------------------------

thereof in the case of a Letter of Credit denominated in an Alternative
Currency) (the “Unreimbursed Amount”). Immediately upon receipt of such notice
from such L/C Issuer of an outstanding Unreimbursed Amount, the Administrative
Agent shall promptly notify each Revolving Loan Lender of the Honor Date, the
Unreimbursed Amount, and the amount of such Revolving Loan Lender’s Applicable
Revolving Loan Percentage of such Unreimbursed Amount. In such event, the
Borrower shall be deemed to have requested a Revolving Loan Borrowing of Base
Rate Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Loan Commitments and
the conditions set forth in Section 4.02 (other than the delivery of a Facility
Loan Notice). Any notice given by the applicable L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

 

(ii) Each Revolving Loan Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available to the Administrative Agent for the account of
the applicable L/C Issuer, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving Loan
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Loan Lender that so makes
funds available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such L/C Issuer in Dollars.

 

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Loan Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Loan Lender’s
payment to the Administrative Agent for the account of such L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Revolving
Loan Lender in satisfaction of its participation obligation under this Section
2.03.

 

(iv) Until each Revolving Loan Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Revolving
Loan Lender’s Applicable Revolving Loan Percentage of such amount shall be
solely for the account of such L/C Issuer.

 

(v) Each Revolving Loan Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse the applicable L/C Issuer for amounts drawn under Letters
of Credit issued by such L/C Issuer, as contemplated by this Section 2.03(c),
shall be

 

43



--------------------------------------------------------------------------------

absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Revolving Loan Lender may have against such L/C Issuer, the Borrower, any
Subsidiary or any other Person for any reason whatsoever; (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Loan Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.02 (other
than delivery by the Borrower of a Facility Loan Notice). No such making of an
L/C Advance shall relieve or otherwise impair the obligation of the Borrower to
reimburse such L/C Issuer for the amount of any payment made by such L/C Issuer
under any Letter of Credit, together with interest as provided herein.

 

(vi) If any Revolving Loan Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Revolving Loan Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Revolving Loan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. A certificate of such L/C
Issuer submitted to any Revolving Loan Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (vi) shall be conclusive
absent manifest error.

 

(d) Repayment of Participations.

 

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Loan Lender such Revolving Loan
Lender’s L/C Advance in respect of such payment in accordance with Section
2.03(c), if the Administrative Agent receives for the account of such L/C Issuer
any payment in respect of the related Unreimbursed Amount or interest thereon
(whether directly from the Borrower or otherwise, including proceeds of Cash
Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Revolving Loan Lender its Applicable Revolving
Loan Percentage thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Loan
Lender’s L/C Advance was outstanding) in Dollars and in the same funds as those
received by the Administrative Agent.

 

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Loan Lender shall pay to the Administrative Agent for the account of such L/C
Issuer its Applicable Revolving Loan Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Revolving Loan Lender, at a rate per annum
equal to the applicable Overnight Rate from time to time in effect. The
obligations of the Revolving Loan Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

44



--------------------------------------------------------------------------------

(e) Obligations Absolute. The obligation of the Borrower to reimburse an L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

 

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

 

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

 

(iv) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency markets generally; or

 

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

 

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

 

(f) Role of L/C Issuers. Each Revolving Loan Lender and the Borrower agree that,
in paying any drawing under a Letter of Credit, no L/C Issuer shall have any
responsibility to obtain

 

45



--------------------------------------------------------------------------------

any document (other than any sight draft, certificates and documents expressly
required by the Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of the Person executing or
delivering any such document. None of the L/C Issuers, the Administrative Agent,
any of their respective Related Parties nor any correspondent, participant or
assignee of any of the L/C Issuers shall be liable to any Lender for (i) any
action taken or omitted in connection herewith at the request or with the
approval of the Revolving Loan Lenders, the Required Revolving Loan Lenders or
any Required Lenders, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or Issuer Document. The Borrower hereby assumes all
risks of the acts or omissions of any beneficiary or transferee with respect to
its use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of the L/C Issuers, the Administrative Agent, any of
their respective Related Parties nor any correspondent, participant or assignee
of any of the L/C Issuers shall be liable or responsible for any of the matters
described in clauses (i) through (v) of Section 2.03(e); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrower may have
a claim against the applicable L/C Issuer, and such L/C Issuer may be liable to
the Borrower, to the extent, but only to the extent, of any direct, as opposed
to consequential or exemplary, damages suffered by the Borrower which the
Borrower proves were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful failure to pay under any Letter of
Credit issued by such L/C Issuer after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of such Letter of Credit. In furtherance and not in limitation of the
foregoing, each L/C Issuer may accept documents that appear on their face to be
in order, without responsibility for further investigation, regardless of any
notice or information to the contrary, and no L/C Issuer shall be responsible
for the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

 

(g) Cash Collateral. (i) Upon the request of the Administrative Agent or of the
Required Revolving Loan Lenders, (A) if the applicable L/C Issuer has honored
any full or partial drawing request under any Letter of Credit issued by such
L/C Issuer and such drawing has resulted in an L/C Borrowing, or (B) if, as of
the applicable Letter of Credit Expiration Date, any L/C Obligation for any
reason remains outstanding, the Borrower shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all L/C Obligations in respect of
such Letter of Credit.

 

(ii) In addition, if the Administrative Agent notifies the Borrower at any time
that the Outstanding Amount of all L/C Obligations at such time exceeds 105% of
the Letter of Credit Sublimit then in effect, then, within two Business Days
after receipt of such notice, the Borrower shall Cash Collateralize the L/C
Obligations in an amount equal to the amount by which the Outstanding Amount of
all L/C Obligations exceeds the Letter of Credit Sublimit.

 

46



--------------------------------------------------------------------------------

(iii) The Administrative Agent may, at any time and from time to time after the
initial deposit of Cash Collateral, request that additional Cash Collateral be
provided in order to protect against the results of exchange rate fluctuations.

 

(iv) Sections 2.05 and 8.02(c) set forth certain additional requirements to
deliver Cash Collateral hereunder. For purposes of this Section 2.03, Section
2.05 and Section 8.02(c), “Cash Collateralize” means to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of the applicable L/C
Issuers and the Revolving Loan Lenders, as collateral for the L/C Obligations,
cash or deposit account balances pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable L/C Issuers (which
documents are hereby consented to by the Revolving Loan Lenders). Derivatives of
such term have corresponding meanings. The Borrower hereby grants to the
Administrative Agent, for the benefit of the applicable L/C Issuers and the
Revolving Loan Lenders, a security interest in all such cash, deposit accounts
and all balances therein and all proceeds of the foregoing. Cash Collateral
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America.

 

(h) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower, when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

 

(i) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Loan Lender in accordance with its Applicable
Revolving Loan Percentage, in Dollars, a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Letter of Credit Rate times
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit. For purposes of computing the daily amount available to be
drawn under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.08. Letter of Credit Fees shall be (i)
computed on a quarterly basis in arrears and (ii) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Letter of Credit Rate during any quarter, the daily
amount available to be drawn under each Letter of Credit shall be computed and
multiplied by the Letter of Credit Rate separately for each period during such
quarter that such Letter of Credit Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Loan Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.

 

(j) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit issued by such L/C
Issuer, at the rate per annum specified in the Issuer Fee Letter in favor of
such L/C Issuer, computed on the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit on a quarterly basis in arrears, and due
and payable on the first Business Day after the end of each March, June,
September and December, commencing with the first such date to occur after the
issuance of such Letter of Credit, on the applicable Letter of Credit Expiration
Date and thereafter on demand. For

 

47



--------------------------------------------------------------------------------

purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.08. In addition, the Borrower shall pay directly to each L/C
Issuer for its own account, in Dollars, the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such L/C Issuer relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
of such L/C Issuer and are nonrefundable.

 

(k) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(m) Additional L/C Issuers. The Borrower may from time to time, upon not less
than ten Business Days’ notice from the Borrower to the Administrative Agent (or
such shorter period as may be agreed by the Administrative Agent in its sole
discretion), appoint a Revolving Loan Lender hereunder as an additional L/C
Issuer (upon obtaining such Revolving Loan Lender’s prior consent thereto);
provided that at no time shall there be more than five L/C Issuers hereunder
unless the Administrative Agent and the Borrower otherwise agree. Any such
appointment shall be subject to the prior approval of the Administrative Agent
(such approval not to be unreasonably withheld). The Administrative Agent will
promptly notify the Borrower and the Lenders of any such appointment and
approval of an additional L/C Issuer. Upon any such approval of a L/C Issuer by
the Administrative Agent and delivery by such L/C Issuer to the Administrative
Agent of such contact and other information regarding such L/C Issuer as the
Administrative Agent shall reasonably request, such Revolving Loan Lender shall
be an L/C Issuer for all purposes of this Agreement, and references to the L/C
Issuers shall mean and include such Revolving Loan Lender in its capacity as an
L/C Issuer.

 

(n) Reconciliation of Outstanding Letters of Credit. On the last Business Day of
each month, each of the Borrower and the L/C Issuers shall provide to the
Administrative Agent such information regarding the outstanding Letters of
Credit as the Administrative Agent shall reasonably request, in form and
substance satisfactory to the Administrative Agent (and in such standard
electronic format as the Administrative Agent shall reasonably specify), for
purposes of the Administrative Agent’s ongoing tracking and reporting of
outstanding Letters of Credit. The Administrative Agent shall maintain a record
of all outstanding Letters of Credit based upon information provided by the
Borrower and the L/C Issuers pursuant to this Section 2.03(n), and such record
of the Administrative Agent shall, absent manifest error, be deemed a correct
and conclusive record of all Letters of Credit outstanding from time to time
hereunder. Notwithstanding the foregoing, if and to the extent the
Administrative Agent determines that there are one or more discrepancies between
information provided by the Borrower and any L/C Issuer hereunder, the
Administrative Agent will notify the Borrower and such L/C Issuer thereof and
the Borrower and such L/C Issuer shall endeavor to reconcile any such
discrepancy.

 

48



--------------------------------------------------------------------------------

2.04 Swing Line Loans.

 

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Revolving
Loan Lenders set forth in this Section 2.04, to make loans in Dollars (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Revolving Loan
Percentage of the Outstanding Amount of Revolving Loans and L/C Obligations of
the Lender acting as Swing Line Lender, may exceed the amount of such Lender’s
Revolving Loan Commitment; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Loan Commitments, and (ii) the aggregate Outstanding Amount
of the Revolving Loans of any Revolving Loan Lender, plus such Revolving Loan
Lender’s Applicable Revolving Loan Percentage of the Outstanding Amount of all
L/C Obligations, plus such Revolving Loan Lender’s Applicable Revolving Loan
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Loan Lender’s Revolving Loan Commitment. Additionally, no more
than seven Swing Line Loans may be outstanding at any one time. Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
reborrow under this Section 2.04. Immediately upon the making of a Swing Line
Loan, each Revolving Loan Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Revolving Loan Lender’s Applicable Revolving Loan Percentage times the amount of
such Swing Line Loan.

 

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $1,000,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Loan Lender) prior to 4:00 p.m. on the date of the proposed Swing Line
Borrowing (A) directing the Swing Line Lender not to make such Swing Line Loan
as a result of the limitations set forth in the proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 5:00 p.m. on the borrowing
date specified in

 

49



--------------------------------------------------------------------------------

such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in Same Day Funds.

 

(c) Refinancing of Swing Line Loans.

 

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Loan Lender
make a Base Rate Revolving Loan in an amount equal to such Revolving Loan
Lender’s Applicable Revolving Loan Percentage of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Facility Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Aggregate Revolving Loan Commitments
and the conditions set forth in Section 4.02. The Swing Line Lender shall
furnish the Borrower with a copy of the applicable Facility Loan Notice promptly
after delivering such notice to the Administrative Agent. Each Revolving Loan
Lender shall make an amount equal to its Applicable Revolving Loan Percentage of
the amount specified in such Facility Loan Notice available to the
Administrative Agent in Same Day Funds for the account of the Swing Line Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the day specified in such Facility Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Loan Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

 

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Loan Borrowing in accordance with Section 2.04(c)(i), the request for
Base Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Loan Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Loan Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

 

(iii) If any Revolving Loan Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Revolving Loan Lender pursuant to the foregoing provisions of this Section
2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line Lender shall
be entitled to recover from such Revolving Loan Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Revolving Loan Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.

 

50



--------------------------------------------------------------------------------

(iv) Each Revolving Loan Lender’s obligation to make Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Loan Lender may have against the Swing Line
Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Loan Lender’s obligation to make Revolving Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

 

(d) Repayment of Participations.

 

(i) At any time after any Revolving Loan Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Loan Lender its Applicable Revolving Loan
Percentage of such payment (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Revolving Loan
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

 

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Loan Lender shall pay to the Swing Line Lender its
Applicable Revolving Loan Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the applicable Overnight Rate.
The Administrative Agent will make such demand upon the request of the Swing
Line Lender. The obligations of the Revolving Loan Lenders under this clause
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Loan Lender funds its Base Rate Revolving Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Loan
Lender’s Applicable Revolving Loan Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Loan Percentage shall be solely for the
account of the Swing Line Lender.

 

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

 

51



--------------------------------------------------------------------------------

2.05 Prepayments.

 

(a) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Revolving Loans or Term Loans, or both, in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 1:00 p.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans
denominated in Dollars, (B) four Business Days (or five, in the case of
prepayment of Revolving Loans denominated in Special Notice Currencies) prior to
any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (C) on the date of prepayment of Base Rate Loans (other than
Swing Line Loans); (ii) any prepayment of Eurocurrency Rate Loans denominated in
Dollars shall be in a principal amount of $10,000,000 or a whole multiple of
$5,000,000 in excess thereof; (iii) any prepayment of Eurocurrency Rate Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$10,000,000 or a whole multiple of $5,000,000 in excess thereof; and (iv) any
prepayment of Base Rate Loans (other than Swing Line Loans) shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans (other than Swing Line Loans) to be prepaid
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans. The Administrative Agent will promptly notify each Revolving Loan
Lender and Term Loan Lender, as applicable, of its receipt of each such notice,
and of the amount of such Lender’s Facility Pro Rata Share of such prepayment.
If such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied (i) in the case of prepayments of Revolving Loans, to the Revolving
Loans of the Revolving Loan Lenders in accordance with their respective Facility
Pro Rata Share and (ii) in the case of prepayments of Term Loans, to the Term
Loans of the Term Loan Lenders in accordance with their respective Facility Pro
Rata Share.

 

(b) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

 

(c) If the Administrative Agent notifies the Borrower at any time that the Total
Revolving Outstandings at such time exceeds the Aggregate Revolving Loan
Commitments then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay Revolving Loans and/or the Borrower shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to reduce
such Total Revolving Outstandings as of such date of payment to an amount not to
exceed 100% of the Aggregate Revolving Loan Commitments then in effect;
provided, however, that, subject to the provisions of Section 2.03(g)(ii), the
Borrower

 

52



--------------------------------------------------------------------------------

shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Aggregate Revolving Loan Commitments
then in effect. The Administrative Agent may, at any time and from time to time
after the initial deposit of such Cash Collateral, request that additional Cash
Collateral be provided in order to protect against the results of further
exchange rate fluctuations.

 

(d) If the Administrative Agent notifies the Borrower at any time that the
Outstanding Amount of all Revolving Loans denominated in Alternative Currencies
at such time exceeds an amount equal to 105% of the Alternative Currency
Sublimit then in effect, then, within two Business Days after receipt of such
notice, the Borrower shall prepay the Revolving Loans in an aggregate amount
sufficient to reduce such Outstanding Amount of all Revolving Loans as of such
date of payment to an amount not to exceed 100% of the Alternative Currency
Sublimit then in effect.

 

2.06 Termination or Reduction of Commitments.

 

(a) Revolving Loan Commitments. The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Loan Commitments, or
from time to time permanently reduce the Aggregate Revolving Loan Commitments;
provided that (i) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. four Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $5,000,000 in excess thereof, (iii) the
Borrower shall not terminate or reduce the Aggregate Revolving Loan Commitments
if, after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Outstandings would exceed the Aggregate Revolving Loan
Commitments, and (iv) if, after giving effect to any reduction of the Aggregate
Revolving Loan Commitments, the Alternative Currency Sublimit, the Letter of
Credit Sublimit, or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Loan Commitments, such Sublimit shall be automatically reduced by the
amount of such excess. The Administrative Agent will promptly notify the Lenders
of any such notice of termination or reduction of the Aggregate Revolving Loan
Commitments. The amount of any such Aggregate Revolving Loan Commitment
reduction shall not be applied to the Alternative Currency Sublimit or the
Letter of Credit Sublimit unless otherwise specified by the Borrower. Any
reduction of the Aggregate Revolving Loan Commitments shall be applied to the
Revolving Loan Commitment of each Revolving Loan Lender according to its
Applicable Revolving Loan Percentage. All fees accrued until the effective date
of any termination of the Aggregate Revolving Loan Commitments shall be paid on
the effective date of such termination.

 

(b) Term Loan Commitments. The Term Loan Commitments of all the Term Loan
Lenders shall be automatically terminated on the Closing Date upon the Borrowing
of the Term Loans on such date.

 

2.07 Repayment of Loans.

 

(a) The Borrower shall repay to the Revolving Loan Lenders on the Maturity Date
the aggregate principal amount of Revolving Loans outstanding on such date.

 

53



--------------------------------------------------------------------------------

(b) The Borrower shall repay to the Term Loan Lenders on the Maturity Date the
aggregate principal amount of Term Loans outstanding on such date.

 

(c) The Borrower shall repay each Swing Line Loan on the earlier to occur of (i)
the date five Business Days after such Swing Line Loan is made and (ii) the
Maturity Date.

 

2.08 Interest.

 

(a) Subject to the provisions of subsection (b) below:

 

(i) each Eurocurrency Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate plus (in
the case of a Eurocurrency Rate Revolving Loan of any Revolving Loan Lender
which is lent from a Lending Office in the United Kingdom or a Participating
Member State) the Mandatory Cost;

 

(ii) each Eurocurrency Rate Term Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurocurrency Rate for such Interest Period plus the Applicable Rate;

 

(iii) each Base Rate Revolving Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate;

 

(iv) each Base Rate Term Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; and

 

(v) each Swing Line Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at (A) a rate per annum equal to the
Base Rate plus the Applicable Rate for Base Rate Revolving Loans or, (B) if the
Borrower and the Swing Line Lender in its sole discretion agree to a rate per
annum other than the rate specified in clause (A) above, at such other rate so
agreed between the Borrower and the Swing Line Lender (it being understood that
any such other rate agreed between the Borrower and the Swing Line Lender for a
Swing Line Loan shall not be less than the Swing Line Lender’s cost of funds for
such Swing Line Loan).

 

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

 

54



--------------------------------------------------------------------------------

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

 

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

 

2.09 Fees.

 

In addition to certain fees described in subsections (i) and (j) of Section
2.03:

 

(a) Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Loan Lender in accordance with its Applicable
Revolving Loan Percentage, a facility fee in Dollars equal to the Facility Fee
Rate times the actual daily amount of the Aggregate Revolving Loan Commitments
(or, if the Aggregate Revolving Loan Commitments have terminated, on the
Outstanding Amount of all Revolving Loans, Swing Line Loans and L/C
Obligations), regardless of usage. The facility fee shall accrue at all times
during the Availability Period (and thereafter so long as any Revolving Loans,
Swing Line Loans or L/C Obligations remain outstanding), including at any time
during which one or more of the conditions in Article IV is not met, and shall
be due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, and on the Maturity Date (and, if applicable, thereafter on
demand). The facility fee shall be calculated quarterly in arrears, and if there
is any change in the Facility Fee Rate during any quarter, the actual daily
amount shall be computed and multiplied by the Facility Fee Rate separately for
each period during such quarter that such Facility Fee Rate was in effect.

 

(b) Other Fees.

 

(i) The Borrower shall pay to Banc of America Securities (in its capacity as an
Arranger) and the Administrative Agent for their own respective accounts, in
Dollars, fees in the amounts and at the times specified in the Fee Letter.

 

(ii) The Borrower shall pay to the Lenders, in Dollars, such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

 

55



--------------------------------------------------------------------------------

2.10 Computation of Interest and Fees.

 

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Revolving Loans denominated in Alternative Currencies as
to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

(b) Each determination by the Administrative Agent of interest and fees payable
by the Borrower hereunder, in the absence of manifest error, shall be conclusive
and binding upon all parties hereto. Notwithstanding the foregoing, in the event
that, as a result of any reconciliation of the Administrative Agent’s record of
outstanding Letters of Credit pursuant to Section 2.03(n) or otherwise, the
Administrative Agent determines that there has been an underpayment or
overpayment of any of fees payable by the Borrower hereunder, the Administrative
Agent shall promptly notify the Borrower, the L/C Issuers and the Lenders
thereof, and the Borrower shall pay to the Administrative Agent for the account
of the L/C Issuers or the applicable Lenders, as the case may be (in the case of
any underpayment) or the L/C Issuers or the applicable Lenders, as the case may
be, shall pay to the Administrative Agent for the account of the Borrower (in
the case of any overpayment), any amount due as a result of such reconciliation,
on the next regularly occurring payment date for such fee.

 

2.11 Evidence of Debt.

 

(a) The Loans and other Credit Extensions made by each L/C Issuer and each
Lender shall be evidenced by one or more accounts or records maintained by such
L/C Issuer or Lender, as applicable, and by the Administrative Agent in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each L/C Issuer and each Lender shall be conclusive
absent manifest error of the amount of the Loans and other Credit Extensions
made by the L/C Issuers and the Lenders to the Borrower and the interest and
payments thereon. Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any L/C Issuer or any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

(b) Upon the request of any Revolving Loan Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Revolving
Loan Lender (through the Administrative Agent) a Revolving Loan Note, which
shall evidence such Revolving Loan Lender’s Revolving Loan Loans in addition to
such accounts or records. Each Revolving Loan Lender may attach schedules to a
Revolving Loan Note and endorse thereon the date, Type (if applicable), amount,
currency and maturity of its Revolving Loans and payments with respect thereto.

 

56



--------------------------------------------------------------------------------

(c) Upon the request of any Term Loan Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Term Loan Lender (through
the Administrative Agent) a Term Loan Note, which shall evidence such Term Loan
Lender’s Term Loan Loans in addition to such accounts or records. Each Term Loan
Lender may attach schedules to a Term Loan Note and endorse thereon the date,
Type (if applicable), amount, currency and maturity of its Term Loans and
payments with respect thereto.

 

(d) Upon the request of the Swing Line Lender made through the Administrative
Agent, the Borrower shall execute and deliver to the Swing Line Lender (through
the Administrative Agent) a the Swing Line Loan Note, which shall evidence the
Swing Line Lender’s Swing Line Loans in addition to such accounts or records.
The Swing Line Lender may attach schedules to the Swing Line Loan Note and
endorse thereon the date, Type (if applicable), amount, currency and maturity of
its Swing Line Loans and payments with respect thereto.

 

(e) In addition to the accounts and records referred to in subsections (a), (b)
and (c) above in this Section 2.11, each Lender and the Administrative Agent
shall maintain in accordance with its usual practice accounts or records
evidencing the purchases and sales by such Lender of participations in Letters
of Credit and Swing Line Loans. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

 

2.12 Payments Generally; Administrative Agent’s Clawback.

 

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein all payments by the Borrower
hereunder to be made directly to an L/C Issuer shall be made to such L/C Issuer
in accordance with its payment instructions in Same Day Funds and in Dollars or,
in respect of Letters of Credit denominated in an Alternative Currency, in such
Alternative Currency, not later than the times and on the dates specified
herein. Except as otherwise expressly provided herein and except with respect to
such payments to be made directly to an L/C Issuer or to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders or L/C Issuers to which such payment is owed, at the
applicable Administrative Agent’s Office in Dollars and in Same Day Funds not
later than 2:00 p.m. on the date specified herein. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under

 

57



--------------------------------------------------------------------------------

this Agreement be made in the United States. If, for any reason, the Borrower is
prohibited by any Law from making any required payment hereunder in an
Alternative Currency, the Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Alternative Currency payment amount. The Administrative
Agent will promptly distribute to each applicable L/C Issuer its applicable
share as provided herein or to each applicable Lender its Facility Pro Rata
Share or other applicable share as provided herein, of such payment in like
funds as received by wire transfer to such L/C Issuer in accordance with its
payment instructions or to such Lender at such Lender’s Lending Office. All
payments received by an L/C Issuer after the time specified herein or in any
Issuer Documents, or by the Administrative Agent (i) after 2:00 p.m., in the
case of payments in Dollars, or (ii) after the Applicable Time specified by the
Administrative Agent in the case of payments in an Alternative Currency, shall
in each case be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to (x) in
the case of any Borrowing of a Eurocurrency Rate Loan (other than a Swing Line
Borrowing), the proposed date of such Borrowing or (y) in the case of any
Borrowing of a Base Rate Loan (other than a Swing Line Borrowing), the proposed
time of such Borrowing, in each case that such Lender will not make available to
the Administrative Agent such Lender’s share (Applicable Revolving Loan
Percentage or Applicable Term Loan Percentage, as applicable) of such Borrowing
(other than a Swing Line Borrowing), the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing (other than a Swing Line Borrowing)
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount in Same Day Funds with interest thereon, for each day
from and including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the applicable
Borrowing (other than a Swing Line Borrowing) to the Administrative Agent, then
the amount so paid shall constitute such Lender’s Revolving Loan or Term Loan,
as the case may be, included in such Borrowing (other than a Swing Line
Borrowing). Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the applicable Lenders or the applicable L/C Issuers hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in

 

58



--------------------------------------------------------------------------------

accordance herewith and may, in reliance upon such assumption, distribute to the
applicable Lenders or the applicable L/C Issuers, as the case may be, the amount
due. In such event, if the Borrower has not in fact made such payment, then each
of the Lenders or each of the L/C Issuers, as the case may be, severally agrees
to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or L/C Issuer, in Same Day Funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
Overnight Rate.

 

A notice of the Administrative Agent to any Lender, any L/C Issuer or Borrower
with respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.

 

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return to such Lender such funds (in like funds as received from
such Lender) with interest thereon, for each day from and including the date
such funds are distributed to the Administrative Agent by such Lender to but
excluding the date such funds are so returned to such Lender, at the Overnight
Rate; provided, however, that, if such funds are so returned to such Lender by
the Administrative Agent on the same day such funds are distributed to the
Administrative Agent by such Lender, then such funds shall not bear interest.

 

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans or Term Loans, or both, as the case may be, to fund
participations in Letters of Credit and Swing Line Loans and to make payments
pursuant to Section 10.04(c) are several and not joint. The failure of any
Lender to make any Revolving Loan or Term Loan, to fund any such participation
or to make any payment under Section 10.04(c) on any date required hereunder
shall not relieve any other Lender of its corresponding obligation to do so on
such date, and no Lender shall be responsible for the failure of any other
Lender to so make its Revolving Loan or Term Loan, to purchase its participation
or to make its payment under Section 10.04(c).

 

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

2.13 Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Term Loans and/or Revolving Loans made by it, or the participations in L/C
Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Term Loans
and/or Revolving Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value)

 

59



--------------------------------------------------------------------------------

participations in the Term Loans and/or Revolving Loans and subparticipations in
L/C Obligations and Swing Line Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with their respective
Facility Pro Rata Shares, provided that:

 

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

 

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or (y) any payment obtained by a Lender as consideration
for the assignment of or sale of a participation in any of its Revolving Loans
or Term Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01 Taxes.

 

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower shall be required by
applicable law to deduct any Indemnified Taxes (including any Other Taxes) from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, Lender or
L/C Issuer, as the case may be, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Borrower shall make
such deductions and (iii) the Borrower shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

 

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each L/C Issuer, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes or Other Taxes
(including Indemnified Taxes or

 

60



--------------------------------------------------------------------------------

Other Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or such L/C Issuer, as
the case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error.

 

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

(e) Status of Lenders and L/C Issuers. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender or L/C Issuer, if requested by the Borrower or the
Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender or L/C Issuer is subject to backup withholding or
information reporting requirements.

 

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender or L/C Issuer, as the case may be, under this
Agreement (and from time to time thereafter upon the request of the Borrower or
the Administrative Agent, but only if such Foreign Lender is legally entitled to
do so), whichever of the following is applicable:

 

(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

(ii) duly completed copies of Internal Revenue Service Form W-8ECI,

 

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or

 

61



--------------------------------------------------------------------------------

(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

Without limiting the obligations of the Lenders or the L/C Issuers set forth
above regarding delivery of certain forms and documents to establish each
Lender’s or each L/C Issuers status for U.S. withholding tax purposes, each
Lender or each L/C Issuer, as the case may be, agrees promptly to deliver to the
Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Closing Date, and in a
timely fashion thereafter, such other documents and forms required by any
relevant taxing authorities under the Laws of any other jurisdiction, duly
executed and completed by such Lender or L/C Issuer as are required under such
Laws to confirm such Lender’s or L/C Issuer’s entitlement to any available
exemption from, or reduction of, applicable withholding taxes in respect of all
payments to be made to such Lender or L/C Issuer outside of the U.S. by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s or
L/C Issuer’s status for withholding tax purposes in such other jurisdiction.
Each Lender or each L/C Issuer shall promptly (i) notify the Administrative
Agent of any change in circumstances which would modify or render invalid any
such claimed exemption or reduction, and (ii) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender or
L/C Issuer, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender or L/C Issuer. Additionally, the Borrower shall
promptly deliver to the Administrative Agent, any Lender or any L/C Issuer, as
the Administrative Agent, such Lender or such L/C Issuer shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by the Borrower, as are
required to be furnished by such Lender, such L/C Issuer or the Administrative
Agent under such Laws in connection with any payment by the Administrative
Agent, any Lender or any L/C Issuer of Taxes or Other Taxes, or otherwise in
connection with the Loan Documents, with respect to such jurisdiction.

 

(f) Treatment of Certain Refunds. If the Administrative Agent, any Lender or any
L/C Issuer determines, in its sole discretion, that it has received a refund of
any Taxes or Other Taxes as to which it has been indemnified by the Borrower or
with respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses of the Administrative Agent,
such Lender or such L/C Issuer, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or such L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or

 

62



--------------------------------------------------------------------------------

such L/C Issuer in the event the Administrative Agent, such Lender or such L/C
Issuer is required to repay such refund to such Governmental Authority. This
subsection shall not be construed to require the Administrative Agent, any
Lender or any L/C Issuer to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to the Borrower or
any other Person.

 

3.02 Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans
(whether denominated in Dollars or an Alternative Currency), or to determine or
charge interest rates based upon the Eurocurrency Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Borrower through the Administrative Agent, any obligation of such Lender to make
or continue Eurocurrency Rate Loans in the affected currency or currencies or,
in the case of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall,
upon demand from such Lender (with a copy to the Administrative Agent), prepay
or, if applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately, if such
Lender may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon
any such prepayment or conversion, the Borrower shall also pay accrued interest
on the amount so prepaid or converted.

 

3.03 Inability to Determine Rates.

 

(a) Eurocurrency Rate Term Loans. If the Required Term Loan Lenders determine
that for any reason in connection with any request for a Eurocurrency Rate Term
Loan or a conversion to or continuation thereof that (i) deposits in Dollars are
not being offered to banks in the applicable offshore interbank market for such
currency for the applicable amount and Interest Period of such Eurocurrency Rate
Term Loan, (ii) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Term Loan, or (iii) the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Term Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Term Loan, the Administrative Agent will promptly so notify
the Borrower and each Term Loan Lender. Thereafter, the obligation of the Term
Loan Lenders to make or maintain Eurocurrency Rate Term Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Term Loan
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Term Loan Borrowing of, conversion to or
continuation of Eurocurrency Rate Term Loans or, failing that, will be deemed to
have converted such request into a request for a Term Loan Borrowing of Base
Rate Loans in the amount specified therein.

 

63



--------------------------------------------------------------------------------

(b) Eurocurrency Rate Revolving Loans. If the Required Revolving Loan Lenders
determine that for any reason in connection with any request for a Eurocurrency
Rate Revolving Loan or a conversion to or continuation thereof that (i) deposits
(whether in Dollars or an Alternative Currency) are not being offered to banks
in the applicable offshore interbank market for such currency for the applicable
amount and Interest Period of such Eurocurrency Rate Loan, (ii) adequate and
reasonable means do not exist for determining the Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Revolving
Loan (whether denominated in Dollars or an Alternative Currency), or (iii) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Revolving Loan does not adequately and fairly reflect the cost
to such Lenders of funding such Eurocurrency Rate Revolving Loan, the
Administrative Agent will promptly so notify the Borrower and each Revolving
Loan Lender. Thereafter, the obligation of the Revolving Loan Lenders to make or
maintain Eurocurrency Rate Revolving Loans in the affected currency or
currencies shall be suspended until the Administrative Agent (upon the
instruction of the Required Revolving Loan Lenders) revokes such notice. Upon
receipt of such notice, the Borrower may revoke any pending request for a
Revolving Loan Borrowing of, conversion to or continuation of Eurocurrency Rate
Revolving Loans in the affected currency or currencies or, failing that, will be
deemed to have converted such request into a request for a Revolving Loan
Borrowing of Base Rate Loans in the amount specified therein.

 

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a) Increased Costs Generally. If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or any L/C Issuer;

 

(ii) subject any Lender or any L/C Issuer to any tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Eurocurrency Rate Loan made by it, or change the basis of
taxation of payments to such Lender or L/C Issuer in respect thereof (except for
Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition of,
or any change in the rate of, any Excluded Tax payable by such Lender or L/C
Issuer);

 

(iii) cause the Mandatory Cost, as calculated hereunder, to not represent the
cost to any Lender of complying with the requirements of the Bank of England
and/or the Financial Services Authority or the European Central Bank in relation
to its making, funding or maintaining Eurocurrency Rate Revolving Loans; or

 

(iv) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit issued by such L/C Issuer or
participation therein;

 

64



--------------------------------------------------------------------------------

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Rate Loan (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or L/C Issuer, the Borrower will pay
to such Lender or L/C Issuer, as the case may be, such additional amount or
amounts as will compensate such Lender or L/C Issuer, as the case may be, for
such additional costs incurred or reduction suffered.

 

(b) Capital Requirements. If any Lender or L/C Issuer determines that any Change
in Law affecting such Lender or L/C Issuer or any Lending Office of such Lender
or L/C Issuer or such Lender’s or L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or L/C Issuer’s capital or on the capital of such
Lender’s or L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by such L/C Issuer, to a level below that which such Lender or L/C
Issuer or such Lender’s or L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or L/C Issuer’s
policies and the policies of such Lender’s or L/C Issuer’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender or L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or L/C Issuer or such Lender’s or L/C Issuer’s
holding company for any such reduction suffered.

 

(c) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or L/C
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or L/C Issuer, as the
case may be, the amount shown as due on any such certificate within thirty days
after receipt thereof.

 

(d) Delay in Requests. Failure or delay on the part of any Lender or L/C Issuer
to demand compensation pursuant to the foregoing provisions of this Section
shall not constitute a waiver of such Lender’s or L/C Issuer’s right to demand
such compensation, provided that the Borrower shall not be required to
compensate a Lender or L/C Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or L/C Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

 

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender, (i)
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurocurrency Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined

 

65



--------------------------------------------------------------------------------

by such Lender in good faith, which determination shall be conclusive), and (ii)
as long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any other central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Eurocurrency Rate Loans, such additional costs (expressed as
a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive), which, in each case, shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

 

3.05 Compensation for Losses.

 

Upon demand of any Lender or L/C Issuer (with a copy to the Administrative
Agent) from time to time, the Borrower shall promptly compensate such Lender or
L/C Issuer for and hold such Lender or L/C Issuer harmless from any loss, cost
or expense incurred by it as a result of:

 

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

 

(c) any failure by the Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

 

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Borrower shall also
pay any customary administrative fees charged by such Lender or L/C Issuer in
connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

66



--------------------------------------------------------------------------------

3.06 Mitigation Obligations; Replacement of Lenders.

 

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

 

(b) Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, the Borrower may replace such Lender in accordance with Section 10.13.

 

3.07 Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

 

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

 

4.01 Conditions of Initial Credit Extension.

 

The obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

 

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent, the L/C Issuers and each
of the Lenders:

 

(i) Agreement. Executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each L/C Issuer, each Lender and the
Borrower;

 

(ii) Subsidiary Guaranty. Executed counterparts of a subsidiary guaranty, duly
executed by Fort James Corporation, a Virginia corporation (“Fort James Corp.”),
and Fort James Operating Company, a Virginia corporation (“Fort James
Operating”), in substantially the form of Exhibit H (the “Subsidiary Guaranty”),
sufficient in number for distribution to the Administrative Agent, each L/C
Issuer, each Lender and the Borrower;

 

67



--------------------------------------------------------------------------------

(iii) Notes. Notes executed by the Borrower in favor of each Lender requesting
Notes, if such Notes are so requested by such Lender on or before 5:00 p.m. on
June 30, 2004;

 

(iv) Board Resolutions; Incumbency Certificates. A certificate of the Secretary
or an Assistant Secretary of each Loan Party certifying (i) the resolutions of
the board of directors of such Loan Party approving and authorizing the
execution, delivery and performance by such Loan Party of each Loan Document to
which such Loan Party is a party, and the transactions contemplated hereby and
thereby, (ii) all documents evidencing other necessary corporate action, if any,
by each such Loan Party with respect to each Loan Document to which such Loan
Party is a party and (iii) the names and true signatures of the duly authorized
officers of such Loan Party (which signatures may be either original or
facsimile signatures) authorized to execute, deliver and perform with respect to
each Loan Documents to which such Loan Party;

 

(v) Organization Documents and Good Standing.

 

(A) The certificate of incorporation of each Loan Party as in effect on the
Closing Date, certified by the Secretary of State (or similar applicable
Governmental Authority) of the state of incorporation of such Loan Party as of a
recent date, and by the Secretary or Assistant Secretary of such Loan Party as
of the Closing Date;

 

(B) A certificate of the Secretary or Assistant Secretary of each Loan Party
attaching copies of the Organization Documents of such Loan Party and certifying
that such Organization Documents are true, correct, and complete as of the
Closing Date; and

 

(C) A good standing certificate for each Loan Party from the Secretary of State
(or similar, applicable Governmental Authority) of its state of incorporation as
the case may be, as of a recent date showing that such Loan Party is in good
standing in such state of incorporation;

 

(vi) Legal Opinions. A favorable opinion of the General Counsel or Deputy
General Counsel, internal counsel to the Loan Parties, addressed to the
Administrative Agent, each L/C Issuer and each Lender substantially in the form
of Exhibit I;

 

(vii) Consent Certificates. A certificate of a Responsible Officer of each Loan
Party either (A) attaching copies of all consents, licenses and approvals
required in connection with the execution, delivery and performance by such Loan
Party and the validity against such Loan Party of the Loan Documents to which it
is a party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

 

68



--------------------------------------------------------------------------------

(viii) Closing Certificate. A certificate signed by a Responsible Officer of the
Borrower certifying (A) that the conditions specified in Sections 4.02(a) and
4.02(b) have been satisfied, and (B) that there has been no event or
circumstance since January 3, 2004 that has had or would be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

 

(ix) Repayment of Existing Credit Agreement. Evidence satisfactory to the
Administrative Agent (A) that all principal of and interest on the extensions of
credits outstanding under, and all other amounts owing under, the Existing
Credit Agreement have been (or shall be simultaneously with the Closing Date )
paid in full (other than the Existing Letters of Credit), and the Borrower shall
have irrevocably directed the Administrative Agent to apply the proceeds from
the initial Credit Extension hereunder toward such payment in full, and (B) that
any commitments to extend credit under the Existing Credit Agreement have been
(or shall be simultaneously with the Closing Date) canceled or terminated and
that all guarantees in respect of, and any Liens securing, such indebtedness and
other amounts under the Existing Credit Agreement shall have been released (or
arrangements for such release reasonably satisfactory to the Administrative
Agent shall have been made); and

 

(x) Other Items. Such other assurances, certificates, documents, consents or
opinions as the Administrative Agent, the L/C Issuers, the Swing Line Lender or
any of the Lenders reasonably may require.

 

(b) Any fees, costs and expenses (other than those specified in subsection (c)
below of this Section 4.01) required to be paid on or before the Closing Date
shall have been paid.

 

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent to the extent invoices have been delivered to the Borrower prior to or on
the Closing Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

69



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions.

 

The obligation of each Lender and each L/C Issuer to honor any Request for
Credit Extension (other than a Facility Loan Notice requesting only a conversion
of Revolving Loans to the other Type or a conversion of Term Loans to the other
Type, or both, as the case may be, or a continuation of Eurocurrency Rate Loans)
is subject to the following conditions precedent:

 

(a) Representations and Warranties. The representations and warranties of (i)
the Borrower contained in Article V and (ii) each Loan Party contained in each
other Loan Document or in any document furnished pursuant to the terms of this
Agreement or any other Loan Document shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in subsections
(a) and (b) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of Section
6.01.

 

(b) No Default. No Default shall exist, or would result from such proposed
Credit Extension or the application of the proceeds thereof.

 

(c) Request for Credit Extension. The Administrative Agent and, if applicable,
the applicable L/C Issuer or the Swing Line Lender shall have received a Request
for Credit Extension in accordance with the requirements hereof.

 

(d) No Change in Exchange Rates or Exchange Controls. In the case of a Credit
Extension of Revolving Loans to be denominated in an Alternative Currency or in
the case of any Letter of Credit to be denominated in an Alternative Currency,
in each case there shall not have occurred any change in national or
international financial, political or economic conditions or currency exchange
rates or exchange controls which in the reasonable opinion of the Administrative
Agent, the Required Revolving Loan Lenders (in the case of any Revolving Loans
to be denominated in an Alternative Currency) or the applicable L/C Issuer (in
the case of any Letter of Credit to be denominated in an Alternative Currency)
would make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

 

Each Request for Credit Extension (other than a Facility Loan Notice requesting
only a conversion of Revolving Loans to the other Type or a conversion of Term
Loans to the other Type, or both, as the case may be, or a continuation of
Eurocurrency Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(a)
and 4.02(b) have been satisfied on and as of the date of the applicable Credit
Extension.

 

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent, the L/C
Issuers and the Lenders that:

 

5.01 Existence, Qualification and Power.

 

Each Loan Party and each Restricted Subsidiary:

 

(a) is duly organized or formed, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation or organization;

 

70



--------------------------------------------------------------------------------

(b) has all requisite corporate power and authority, partnership power and
authority, or other power and authority, as the case may be, and all requisite
governmental licenses, authorizations, consents and approvals to (i) own,
pledge, mortgage, hold under lease and operate its properties or assets and
carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party; and

 

(c) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or
assets or the conduct of its business requires such qualification or license;

 

except in each case referred to in clause (b)(i) or (c) above in this Section,
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect.

 

5.02 Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not:

 

(a) contravene the terms of any of such Person’s Organization Documents;

 

(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or

 

(c) violate any Law applicable to such Person or to such Person’s properties.

 

Each Loan Party is in compliance with all Contractual Obligations referred to in
clause (b)(i) above in this Section, except to the extent that failure to be in
such compliance would not reasonably be expected to have a Material Adverse
Effect.

 

5.03 Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document.

 

5.04 Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.

 

71



--------------------------------------------------------------------------------

5.05 Financial Statements; No Material Adverse Effect.

 

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition (on a
consolidated basis) of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show or otherwise reflect
all material indebtedness, obligations and other liabilities of the Borrower and
its consolidated Subsidiaries as of the date thereof as determined in accordance
with GAAP.

 

(b) The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated April 3, 2004, and the related consolidated
statements of income or operations and cash flows for the fiscal quarter ended
on that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition (on a consolidated
basis) of the Borrower and its consolidated Subsidiaries as of the date thereof
and their results of operations for the period covered thereby, subject, in the
case of clauses (i) and (ii), to the absence of footnotes and to normal year-end
audit adjustments. Schedule 5.05 sets forth all material indebtedness and
material capital leases included in long-term debt as shown in the Audited
Financial Statements determined in accordance with GAAP.

 

(c) Since January 3, 2004, there has been no event or circumstance or no series
of related events or circumstances, in either case that has had or would
reasonably be expected to have a Material Adverse Effect.

 

5.06 Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Restricted Subsidiary or against any of their respective properties or revenues
that (a) purport to affect or pertain to this Agreement or any other Loan
Document, or any of the transactions contemplated hereby, or (b) except as
specifically disclosed in Schedule 5.06, either individually or in the
aggregate, if determined adversely, would reasonably be expected to have a
Material Adverse Effect.

 

5.07 No Default; Burdensome Restrictions.

 

(a) None of the Borrower, any other Loan Party or any Restricted Subsidiary is
in default under or with respect to any Contractual Obligation that would,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

(b) No Default has occurred and is continuing or would result from the
consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

72



--------------------------------------------------------------------------------

(c) None of the Borrower, any other Loan Party or any Restricted Subsidiary is a
party to a Contractual Obligation the performance of which would reasonably be
expected to have a Material Adverse Effect.

 

(d) No provision or provisions of any Law applicable to any Loan Party or any
Restricted Subsidiary or to any Loan Party’s or any Restricted Subsidiary’s
respective properties has or would reasonably be expected to have a Material
Adverse Effect.

 

5.08 Ownership of Property; Liens.

 

(a) Each Loan Party and each Restricted Subsidiary has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as would not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

 

(b) As of the Closing Date, there are no Liens of any nature whatsoever on (i)
any Principal Properties of the Borrower or any of its Restricted Subsidiaries,
(ii) any Capital Stock of the Borrower or any of its Restricted Subsidiaries, or
(iii) any Indebtedness of the Borrower or any of its Restricted Subsidiaries, in
each case, with respect to clauses (i), (ii) and (iii) above, other than
Permitted Liens.

 

5.09 Environmental Compliance.

 

Except as specifically disclosed in Schedule 5.09, and except with respect to
any other matters that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect, neither the Borrower nor any
of its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability, or (iv) to the knowledge of the Borrower, knows of any
basis for any Environmental Liability.

 

5.10 Labor Matters.

 

Except as set forth on Schedule 5.10, there are no strikes or other labor
disputes or grievances or charges or complaints with respect to any employee or
group of employees pending or, to the knowledge of the Borrower, threatened
against any Loan Party or any Restricted Subsidiary which would reasonably be
expected to have a Material Adverse Effect.

 

5.11 Taxes.

 

Each of the Loan Parties and each of the Restricted Subsidiaries have filed all
Federal, state, local and foreign and other material tax returns and reports
required to be filed, and have paid all Federal, state, local and foreign and
other material taxes, assessments, fees and other governmental charges levied or
imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP, or if such non-payment (individually or in the
aggregate with all other such non-payments) would not reasonably be expected to
have a Material Adverse Effect, or if

 

73



--------------------------------------------------------------------------------

such non-filing (individually or in the aggregate with all other such
non-filings) would not reasonably be expected to have a Material Adverse Effect.
There is no proposed tax assessment against the Borrower or any Subsidiary that
would, if made, have a Material Adverse Effect. Neither any Loan Party nor any
Subsidiary thereof is party to any tax sharing agreement.

 

5.12 ERISA Compliance.

 

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal Laws. Each Plan that is intended
to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the knowledge
of the Borrower, nothing has occurred which would prevent, or cause the loss of,
such qualification. The Borrower and each ERISA Affiliate have made all required
contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or would
reasonably be expected to result in a Material Adverse Effect.

 

(c) (i) No ERISA Event has occurred or is reasonably expected to occur; (ii)
neither the Borrower nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums due and not delinquent under Section 4007 of
ERISA); (iii) neither the Borrower nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any material liability (and no event has occurred
which, with the giving of notice under Section 4219 of ERISA, would result in
such material liability) under Sections 4201 or 4243 of ERISA with respect to a
Multiemployer Plan; and (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Sections 4069 or 4212(c) of
ERISA.

 

5.13 Subsidiaries.

 

(a) Set forth on Schedule 5.13 is a complete and correct list of all Restricted
Subsidiaries and Unrestricted Subsidiaries of the Borrower as of the date of
this Agreement, showing, as to each such Subsidiary, the correct name thereof,
the jurisdiction of its incorporation or organization and the percentage of
shares of each class of its securities outstanding owned by the Borrower and
each other Subsidiary of the Borrower.

 

(b) All of the outstanding shares of equity interest, capital stock and other
securities of each of the Subsidiaries of the Borrower listed on Schedule 5.13
have been validly issued, are fully paid and nonassessable and are owned by the
Borrower or another Subsidiary of the Borrower, free and clear of any Lien,
except as otherwise permitted hereunder.

 

(c) No Subsidiary of the Borrower owns any shares of equity interests, capital
stock or other securities of the Borrower.

 

74



--------------------------------------------------------------------------------

5.14 Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock; and the Borrower will not
use any proceeds of any Credit Extension for any such purpose. The use of the
proceeds of the Loans by the Borrower does not violate Regulation T, U, or X of
the FRB.

 

(b) None of the Borrower, any Person Controlling the Borrower, or any Subsidiary
(i) is a “holding company,” or a “subsidiary company” of a “holding company,” or
an “affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
or (ii) is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

 

5.15 Compliance with Laws.

 

The Borrower and each Subsidiary is in compliance in all material respects with
the requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its properties, except in such instances in which (a)
such requirement of Law or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted or (b) the failure
to comply therewith, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

5.16 Foreign Asset Control Regulations.

 

Neither the issuance of the Revolving Loan Notes, the Term Loan Notes or Swing
Line Notes by the Borrower nor the use of the proceeds of any of the Loans, will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or the Anti-Terrorism Order (Executive Order No.
13,224, 66 Fed. Reg. 49,079 (2001), issued by the President of the United States
of America (Executive Order Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism), or any enabling
legislation or executive order relating to any of the same. Without limiting the
generality of the foregoing, none of the Loan Parties or any of the Subsidiaries
of the Borrower: (a) is or will become a blocked person described in Section 1
of Anti-Terrorism Order; and (b) does knowingly or will knowingly engage in any
dealings or transactions or be otherwise knowingly associated with any such
blocked person.

 

75



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, the Swing Line Lender shall have any commitment hereunder
to make Swing Line Loans, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

6.01 Financial Statements.

 

The Borrower shall deliver to the Administrative Agent (to be promptly
distributed to each Lender), with sufficient copies for the Lenders:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit; and

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its consolidated Subsidiaries as
at the end of such fiscal quarter, the related consolidated statements of income
or operations for such fiscal quarter and for the portion of the Borrower’s
fiscal year then ended, and the related consolidated statements of cash flows
for the portion of the Borrower’s fiscal year then ended, setting forth in each
case in comparative form the figures for the previous fiscal year end for the
consolidated balance sheet, the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year for the
related consolidated statements of income or operations, and the corresponding
portion of the previous fiscal year for the consolidated statements of cash
flows, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Borrower as fairly presenting the financial
condition, results of operations and cash flows of the Borrower and its
consolidated Subsidiaries in accordance with GAAP, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

6.02 Certificates; Other Information.

 

The Borrower shall deliver to the Administrative Agent (to be promptly
distributed to each Lender), with sufficient copies for the Lenders:

 

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and 6.01(b), a duly completed Compliance Certificate signed by
a Responsible Officer of the Borrower;

 

(b) promptly after the sending or filing thereof, copies of all reports, proxies
or financial statements which the Borrower sends to its shareholders, and copies
of all reports and registration statements which the Borrower or any of its
Subsidiaries files with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or any national securities exchange, and not otherwise
required to be delivered to the Administrative Agent pursuant hereto;

 

(c) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received

 

76



--------------------------------------------------------------------------------

from the SEC (or comparable agency in any applicable non-U.S. jurisdiction)
concerning any formal investigation by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof, subject to any
confidentiality requirements imposed by such agency in respect of disclosure of
such investigation or any part thereof; and

 

(d) promptly, such additional information regarding the business, properties,
operations or financial condition or corporate affairs of the Borrower or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent, any L/C Issuer (through the Administrative Agent), or any
Lender (through the Administrative Agent) may from time to time reasonably
request.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(b) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender, each L/C Issuer and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that: (i) the Borrower
shall deliver paper copies of such documents to the Administrative Agent or any
Lender or any L/C Issuer that requests the Borrower to deliver such paper copies
until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender or such L/C Issuer and (ii) the Borrower
shall notify the Administrative Agent, each L/C Issuer and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(a) to the Administrative Agent.
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each L/C
Issuer and each Lender shall be solely responsible for requesting delivery to it
or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or any of
the Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (ii)
certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do not
wish to receive material non-public information with respect to the Borrower or
its securities) (each, a “Public Lender”). If and when the Borrower desires to
distribute Borrower Materials to Public Lenders, then the Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers, the L/C Issuers and the
Lenders to treat such Borrower Materials as either publicly available
information or not material information

 

77



--------------------------------------------------------------------------------

(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws;
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Investor”; and (z) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.

 

6.03 Notices.

 

(a) The Borrower shall promptly and in any event within three Business Days
after the Borrower becomes aware of the existence of any Default or Event of
Default, notify the Administrative Agent by telephone or facsimile of such
Default or Event of Default specifying the nature of such Default or Event of
Default, which notice, if given by telephone, shall be promptly confirmed in
writing within five Business Days.

 

(b) The Borrower shall promptly notify the Administrative Agent of any matter
that has resulted or would result in a Material Adverse Effect.

 

Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto, with sufficient copies for the Lenders and the L/C
Issuers. Each notice pursuant to Section 6.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

The Administrative Agent shall, after receipt of any such notices delivered to
it pursuant to this Section 6.03, promptly deliver to each Lender a copy of such
notice.

 

6.04 Payment of Taxes, Etc.

 

The Borrower will pay and discharge, and cause each of its Subsidiaries to pay
and discharge, before the same shall become delinquent, all lawful claims and
all taxes, assessments and governmental charges or levies, except where
contested in good faith, by proper proceedings, if adequate reserves therefor
have been established on the books of the Borrower in accordance with, and to
the extent required by GAAP, or if such non-payment (individually and in the
aggregate with all other such non-payments) would not reasonably be expected to
have a Material Adverse Effect.

 

6.05 Preservation of Existence, Etc.

 

(a) The Borrower will preserve and maintain, and cause each Restricted
Subsidiary and each Subsidiary Guarantor to preserve and maintain, in full force
and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization, except: (i) with respect to the Borrower, in a
transaction permitted by Section 7.04; (ii) with respect to any Subsidiary
Guarantor, in a transaction permitted by Section 7.05(a)(i) or 7.05(a)(ii) or in
a transaction in which such Subsidiary Guarantor shall be released pursuant to
Section 9.10; and (iii) with respect to any Restricted Subsidiary that is not a
Subsidiary Guarantor, in a transaction that is permitted or otherwise not
prohibited hereunder.

 

78



--------------------------------------------------------------------------------

(b) The Borrower will take, and cause each Restricted Subsidiary and each
Subsidiary Guarantor to take, all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary or desirable in the
normal conduct of its business, except to the extent that failure to do so would
not reasonably be expected to have a Material Adverse Effect.

 

6.06 Maintenance of Properties.

 

The Borrower will maintain and preserve, and cause each of its Subsidiaries to
maintain and preserve, all of its properties in good repair, working order and
condition, and from time to time make or cause to be made all necessary and
proper repairs, renewals, replacements and improvements so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times; provided, however, that nothing in this Section 6.06 shall prevent
the Borrower or any of its Subsidiaries from discontinuing the maintenance or
preservation of any of its properties if such discontinuance is, in the opinion
of the Borrower, desirable in the conduct of its business and would not
reasonably be expected to have a Material Adverse Effect.

 

6.07 Maintenance of Insurance.

 

The Borrower will maintain, and cause each of its Subsidiaries to maintain,
insurance with financially sound and reputable insurance companies or
associations, in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower and such Subsidiaries operate;
provided, however, that the Borrower and its Subsidiaries may self-insure to the
extent that the Borrower or any such Subsidiary may in its discretion determine;
and provided, further, that the Borrower may maintain insurance on behalf of any
of its Subsidiaries.

 

6.08 Compliance with Laws.

 

The Borrower will comply, and cause each of its Subsidiaries to comply, in all
material respects with the requirements of all applicable Laws and all orders,
writs, injunctions and decrees applicable to it or to its business or property,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith would not reasonably
be expected to have a Material Adverse Effect.

 

6.09 Books and Records.

 

The Borrower will keep and maintain proper books of record and account, on a
consolidated basis for the Borrower and its Subsidiaries, in conformity with
GAAP.

 

6.10 Inspection Rights.

 

The Borrower will from time to time, during normal business hours upon
reasonable notice, or, if a Default or an Event of Default shall have occurred
and be continuing, at any time upon notice to any Responsible Officer of the
Borrower, permit the Administrative Agent, any Lender, any L/C Issuer and any
agent or representative thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their
respective Responsible Officers.

 

79



--------------------------------------------------------------------------------

6.11 Use of Proceeds.

 

The Borrower will use the proceeds of the Credit Extensions to finance the
ongoing working capital and other general corporate purposes (including the
making of capital expenditures or acquisitions) of the Borrower and its
Subsidiaries not in contravention of any Law applicable to the Borrower or any
of such Subsidiaries or to the Borrower’s or any of such Subsidiaries’ business
or property or of any Loan Document.

 

6.12 ERISA Plans.

 

The Borrower shall, and shall cause each of its ERISA Affiliates to: (a)
maintain and operate each Plan and each Pension Plan in compliance in all
material respects with the applicable provisions of ERISA, the Code and other
Federal law; and (b) cause each Plan which is qualified under Section 401(a) of
the Code to maintain such qualification.

 

6.13 Environmental Compliance; Notice.

 

The Borrower will, and will cause each of its Subsidiaries to:

 

(a) endeavor to use and operate all of its facilities and properties in
substantial compliance with all Environmental Laws, keep all necessary permits,
approvals, certificates, licenses and other authorizations relating to
environmental matters in effect and remain in substantial compliance therewith,
and handle all Hazardous Materials in substantial compliance with all applicable
Environmental Laws; and

 

(b) provide such information and certifications which the Administrative Agent
may reasonably request from time to time to evidence compliance with this
Section 6.13.

 

ARTICLE VII.

NEGATIVE COVENANTS

 

The Borrower covenants and agrees that, so long as any Lender shall have any
Commitment hereunder, the Swing Line Lender shall have any commitment hereunder
to make Swing Line Loans, any Loan or other Obligation hereunder shall remain
unpaid or unsatisfied, or any Letter of Credit shall remain outstanding:

 

7.01 Liens.

 

The Borrower shall not create, incur, assume or suffer to exist, and shall not
permit any Restricted Subsidiary to create, incur, assume or suffer to exist,
any Lien upon (A) any Principal Property of the Borrower or any Restricted
Subsidiary, (B) shares of Capital Stock of any Restricted Subsidiary, or (C)
Indebtedness of any Restricted Subsidiary, in each case with respect to clauses
(A), (B) and (C), whether now owned or hereafter acquired, without making
effective provision, and the Borrower in such case will make or cause to be made
effective

 

80



--------------------------------------------------------------------------------

provision, whereby the Obligations shall be secured by such Lien equally and
ratably with any and all other Indebtedness or obligations thereby secured, so
long as such other Indebtedness or obligations shall be so secured; provided,
however, that the foregoing shall not apply to any of the following:

 

(a) Liens existing on the Closing Date and set forth on Schedule 7.01;

 

(b) Liens on any Principal Property acquired, constructed or improved after the
date of this Agreement which are created or assumed contemporaneously with, or
within 120 days after, or pursuant to financing arrangements for which a firm
commitment is made by a bank, insurance company or other lender or investor (not
including the Borrower or any Restricted Subsidiary) within 120 days after, the
completion of such acquisition, construction or improvement to secure or provide
for the payment of any part of the purchase price of such property or the cost
of such construction or improvement, or, in addition to Liens contemplated by
Sections 7.01(c), 7.01(d) and 7.01(e), Liens on any Principal Property existing
at the time of acquisition thereof; provided, however, that in the case of any
such acquisition, construction or improvement the Lien shall not apply to any
property theretofore owned by the Borrower and/or one or more Restricted
Subsidiaries other than, in the case of such construction or improvement, any
theretofore unimproved real property on which the property so constructed, or
the improvement, is located;

 

(c) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time such Person is merged into or consolidated with the
Borrower or any Restricted Subsidiary of the Borrower, provided that such Liens
were in existence prior to the contemplation of such merger or consolidation and
do not extend to any assets other than those of the Person that is merged into
or consolidated with the Borrower or the Restricted Subsidiary;

 

(d) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time of the acquisition of the assets of such Person by the
Borrower or any Restricted Subsidiary, provided, that such Liens were in
existence prior to the contemplation of such acquisition;

 

(e) Liens on property or shares of Capital Stock or Indebtedness of a Person
existing at the time such Person becomes a Restricted Subsidiary, provided that
such Liens were in existence prior to the contemplation of such Person becoming
a Restricted Subsidiary and do not extend to any assets other than those of the
Person that becomes a Restricted Subsidiary;

 

(f) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or one or more Subsidiaries;

 

(g) Liens in favor of a governmental unit to secure payments under any contract
or statutory obligation, or to secure debts incurred in financing the
acquisition of or improvements to property subject thereto;

 

(h) Liens on timberlands in connection with an arrangement under which the
Borrower and/or one or more Restricted Subsidiaries are obligated to cut or pay
for timber in order to provide the lienholder with a specified amount of money,
however determined;

 

81



--------------------------------------------------------------------------------

(i) Liens created or assumed in the ordinary course of the business of exploring
for, developing or producing oil, gas or other minerals (including borrowings in
connection therewith) on, or on any interest in, or on any proceeds from the
sale of, property acquired or held for such purposes of exploring for,
developing or producing oil, gas or other minerals, or production therefrom
(including the proceeds thereof), or material or equipment located on such
property;

 

(j) Liens in favor of any customer arising in respect of, and not exceeding the
amount of, performance deposits and partial, progress, advance or other payments
made by that customer for goods produced or services rendered to that customer
in the ordinary course of business;

 

(k) Liens on the property of the Borrower or any Restricted Subsidiary incurred
or pledges and deposits made in the ordinary course of business in connection
with worker’s compensation, unemployment insurance, old-age pensions and other
social security benefits, other than any Lien imposed in respect of employer
plans subject to ERISA;

 

(l) Liens on Receivables and Related Assets to reflect sales of receivables or
other accounts sold by the Borrower or any of its Restricted Subsidiaries
pursuant to a Receivables Program;

 

(m) Liens to extend, renew or replace any Liens referred to in Sections 7.01(a)
through 7.01(l) or this Section 7.01(m);

 

(n) Liens imposed by law, such as workers’, materialmen’s, mechanics’,
warehousemen’s, carriers’, lessors’, vendors’ and other similar Liens incurred
by the Borrower or any Restricted Subsidiary arising in the ordinary course of
business which secure its obligations to any Person;

 

(o) Liens created by or resulting from any litigation or proceedings which are
being contested in good faith by appropriate proceedings; Liens arising out of
judgments or awards against the Borrower and/or one or more Restricted
Subsidiaries with respect to which the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries are in good faith prosecuting an appeal or
proceedings for review; or Liens incurred by the Borrower and/or one or more
Restricted Subsidiaries for the purpose of obtaining a stay or discharge in the
course of any legal proceeding to which the Borrower and/or such Restricted
Subsidiary or Restricted Subsidiaries are a party;

 

(p) Liens for taxes, assessments or other governmental charges or levies, either
not yet due and payable or to the extent that non-payment thereof shall be
permitted by Section 6.04, and landlord’s liens on property held under lease and
tenants’ rights under leases; and

 

(q) zoning restrictions, easements, licenses, reservations, restrictions on the
use of real property or minor irregularities of title incident thereto which do
not materially impair the value of any parcel of property material to the
operation of the business of the Borrower and its Restricted Subsidiaries taken
as a whole or the value of such property for the purpose of such business.

 

82



--------------------------------------------------------------------------------

7.02 Limitation on Sale and Leaseback Transactions.

 

The Borrower shall not, and shall not permit any Restricted Subsidiary to, enter
into any Sale and Leaseback Transaction with respect to any Principal Property,
unless:

 

(a) the Borrower and/or such Restricted Subsidiary or Restricted Subsidiaries,
as applicable, would be entitled to incur Indebtedness secured by a Lien on such
Principal Property without equally and ratably securing the Obligations pursuant
to the provisions of Section 7.01; or

 

(b) an amount equal to the Value of such Sale and Leaseback Transaction is
applied within 180 days of the effective date of such Sale and Leaseback
Transaction to:

 

(i) to the voluntary retirement of any Indebtedness of the Borrower or any
Restricted Subsidiary incurred or assumed by the Borrower or any Restricted
Subsidiary (other than indebtedness for borrowed money owed to the Borrower
and/or one or more Restricted Subsidiaries) which by its terms matures on, or is
extendable or renewable at the option of the obligor to, a date more than one
year after the date of the incurrence or assumption of such indebtedness and
which is senior in right of payment to, or ranks pari passu with, the Loans; or

 

(ii) to the purchase of other property that will constitute “Principal Property”
having a value at least equal to the Value of such Sale and Leaseback
Transaction; or

 

(c) the Borrower shall use the net proceeds of such sale to repay Loans
hereunder.

 

7.03 Exemption from Limitation on Liens and Sale and Leaseback Transactions.

 

Notwithstanding the provisions of Sections 7.01 and 7.02, the Borrower and any
one or more of its Restricted Subsidiaries may nevertheless create or assume
Liens or enter into Sale and Leaseback Transactions in either case that would
not otherwise be permitted without securing the Obligations under or otherwise
complying with said provisions, provided that the sum of the aggregate amount of
all Indebtedness secured by all such Liens then outstanding (not including (i)
secured Indebtedness permitted under the exceptions in Section 7.01 and (ii)
Indebtedness that is secured equally and ratably with the Obligations under the
provisions of the introduction to Section 7.01) and the Value of all such Sale
and Leaseback Transactions then outstanding (but excluding such transactions in
which Indebtedness is retired or property is purchased or Loans under this
Agreement are repaid) shall not exceed 10% of Net Tangible Assets.

 

7.04 Fundamental Changes of the Borrower.

 

(a) The Borrower shall not merge or consolidate with or into, or Dispose
(whether in one transaction or in a series of transactions) all or substantially
all of its properties or assets, whether now owned or hereafter acquired, to any
Person; provided, however, that the Borrower may merge or consolidate with or
into any Person (whether or not affiliated with the Borrower) or Dispose all or
substantially all of its assets, to any other Person (whether or not affiliated
with the Borrower) authorized to acquire or operate the same, so long as (a)
either (i) in the case of

 

83



--------------------------------------------------------------------------------

such merger or consolidation, the Borrower is the surviving Person or (ii) if
either (A) in the case of such merger or consolidation, if the Borrower is not
the surviving Person, or (B) upon any such Disposition, the surviving or
transferee Person expressly assumes the due and punctual payment of all
Obligations according to their terms and the due and punctual performance and
observance of all of the covenants and conditions of this Agreement to be
performed by the Borrower pursuant to agreements reasonably satisfactory to the
Required Lenders; and (b) after giving effect to such transaction, no Default or
Event of Default exists and the Borrower or such surviving Person, as
applicable, has demonstrated its compliance with Sections 7.10(a) and 7.10(c) to
the reasonable satisfaction of the Required Lenders.

 

(b) If, upon any consolidation, merger or Disposition referred to in Section
7.04(a), (A) any Principal Property of the Borrower or any Restricted
Subsidiary, (B) any shares of Capital Stock of any Restricted Subsidiary or (C)
any Indebtedness of any Restricted Subsidiary, in each case owned immediately
prior thereto would thereupon become subject to any Lien, other than Liens
permitted under Section 7.01 or 7.03, without securing the Obligations, the
Borrower, prior to such consolidation, merger or Disposition, will secure the
due and punctual payment of the Obligations (equally and ratably with any other
Indebtedness or obligations of the Borrower then, or as a result thereof to be,
secured thereby) by a direct Lien on such Principal Property, shares of Capital
Stock or Indebtedness, prior to all Liens other than any then existing thereon
and then so permitted by Section 7.01 or 7.03.

 

7.05 Fundamental Changes of Subsidiary Guarantors.

 

The Borrower shall not permit any Subsidiary Guarantor to merge or consolidate
with or into, or Dispose (whether in one transaction or in a series of
transactions) all or substantially all of its properties or assets, whether now
owned or hereafter acquired, to any Person; provided, however, that such
Subsidiary Guarantor may merge or consolidate with or into the Borrower or any
other Subsidiary of the Borrower, or Dispose all or substantially all of its
assets to the Borrower or any Subsidiary of the Borrower authorized to acquire
or operate the same, so long as:

 

(a) either:

 

(i) in the case of such merger or consolidation, the Borrower or such Subsidiary
Guarantor is the surviving Person; or

 

(ii) in the case of such merger or consolidation, if the Borrower or such
Subsidiary Guarantor is not the surviving Person, either (A) the surviving
Subsidiary is any other existing Subsidiary Guarantor; or (B) the surviving
Subsidiary:

 

(1) expressly assumes all of the obligations of such Subsidiary Guarantor under
the Subsidiary Guaranty on the terms set forth therein and the due and punctual
performance and observance of all of the covenants and conditions of the
Subsidiary Guaranty to be performed by such Subsidiary Guaranty; and

 

(2) shall have (x) executed and delivered, or caused to be executed and
delivered, to the Administrative Agent the Subsidiary Guaranty by executing and

 

84



--------------------------------------------------------------------------------

delivering an Accession Agreement, (y) provided to the Administrative Agent a
favorable opinion of counsel to such surviving Subsidiary (which may be internal
counsel to the Borrower) covering such matters as contained in Exhibit I with
respect a Subsidiary Guarantor referenced therein, and (z) provided to the
Administrative Agent such evidence of due authorization, execution and delivery
of such Loan Document as the Administrative Agent or the Required Lenders may
reasonably require; or

 

(iii) in the case of such Disposition, the transferee is the Borrower or any
other existing Subsidiary Guarantor; or

 

(iv) in the case of such Disposition, if the Borrower or an existing Subsidiary
Guarantor is not the transferee, upon any such Disposition, the transferee
Subsidiary:

 

(A) expressly assumes all of the obligations of such Subsidiary Guarantor under
the Subsidiary Guaranty on the terms set forth therein and the due and punctual
performance and observance of all of the covenants and conditions of the
Subsidiary Guaranty to be performed by such Subsidiary Guaranty; and

 

(B) shall have (1) executed and delivered, or caused to be executed and
delivered, to the Administrative Agent the Subsidiary Guaranty by executing and
delivering an Accession Agreement, (2) provided to the Administrative Agent a
favorable opinion of counsel to such transferee Subsidiary (which may be
internal counsel to the Borrower) covering such matters as contained in Exhibit
I with respect a Subsidiary Guarantor referenced therein, and (3) provided to
the Administrative Agent such evidence of due authorization, execution and
delivery of such Loan Document as the Administrative Agent or the Required
Lenders may reasonably require; and

 

(b) after giving effect to such transaction, no Default or Event of Default
exists.

 

7.06 Accounting Changes.

 

The Borrower (a) shall not make, or permit any of its Subsidiaries to make, any
significant change in accounting treatment and reporting practices except as
permitted or required by GAAP or the Securities and Exchange Commission and (b)
shall not, without prior notice to the Administrative Agent, designate a
different fiscal year other than a fiscal year that ends on the closest Saturday
to December 31 of each year.

 

7.07 Margin Regulations.

 

The Borrower shall not use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

 

85



--------------------------------------------------------------------------------

7.08 Negative Pledges, Etc.

 

The Borrower shall not, and shall not permit any Restricted Subsidiary to, enter
into any agreement prohibiting compliance by the Borrower with the provisions of
the introduction to Section 7.01 or restricting the ability of the Borrower or
any other Loan Party to amend or otherwise modify this Agreement or any other
Loan Document.

 

7.09 Change in Nature of Business.

 

The Borrower shall not, and shall not permit any Restricted Subsidiary to,
engage in any business other than a Permitted Business, except to such extent as
would not be material to the Borrower and its Restricted Subsidiaries taken as a
whole.

 

7.10 Financial Covenants.

 

(a) Consolidated Leverage Ratio. The Borrower shall not permit the Consolidated
Leverage Ratio as of the end of any fiscal quarter of the Borrower set forth
below to be greater than the percentage set forth opposite such fiscal quarter:

 

Fiscal Quarter Ending On:

--------------------------------------------------------------------------------

   Percentage


--------------------------------------------------------------------------------

 

July 3, 2004

   67.50 %

October 2, 2004

   67.50 %

January 1, 2005

   67.50 %

April 2, 2005 and each fiscal quarter thereafter

   65.00 %

 

(b) Minimum Consolidated Adjusted Net Worth. The Borrower shall not permit the
Consolidated Adjusted Net Worth as of the end of any fiscal quarter of the
Borrower to be less than the sum of (i) 80% of the Consolidated Net Worth as of
the end of the Borrower’s fiscal year 2003 and (ii) an amount equal to 50% of
the Consolidated Net Income earned in each full fiscal quarter of the Borrower
(with no deduction for a net loss in any such fiscal quarter) starting with the
fiscal quarter of the Borrower commencing January 4, 2004.

 

(c) Minimum Consolidated Interest Coverage Ratio. The Borrower shall not permit
the Consolidated Interest Coverage Ratio as of the end of any fiscal quarter of
the Borrower to be less than 2.5 to 1.00.

 

86



--------------------------------------------------------------------------------

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

 

8.01 Events of Default.

 

Any of the following shall constitute an event of default (each, an “Event of
Default”):

 

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein, and in the currency required hereunder, any amount of principal of any
Loan or any L/C Obligation, or (ii) within three Business Days after the same
becomes due, any interest on any Loan or on any L/C Obligation, or any fee due
hereunder, or (iii) within three Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b) Specific Covenants. The Borrower fails to perform or comply with any term,
covenant or agreement contained in any of Section 6.03(a), 6.05, 6.10, or 6.11
or Article VII; or any Subsidiary Guarantor fails to perform or comply with any
term, covenant or agreement contained in Section 11(b) of the Subsidiary
Guaranty (but in the case of Article VI of this Agreement referred to in such
Section 11(b), Section 6.05 hereof); or

 

(c) Other Defaults. Any Loan Party fails to perform or comply with any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or complied with, and such
failure continues unremedied for a period of 30 days after the date upon which
written notice thereof shall have been given to the Borrower by the
Administrative Agent at the request of the Required Lenders or otherwise; or

 

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any certificate,
document or financial or other statement delivered pursuant to the terms of this
Agreement or any other Loan Document shall be prove to have been incorrect,
untrue or misleading in any material respect when made or deemed made; or

 

(e) Cross-Default and Cross-Acceleration.

 

(i) The Borrower or any Subsidiary fails to make any payment when due (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise),
after giving effect to any applicable grace period, in respect of any
Indebtedness or Guarantee (other than Indebtedness under this Agreement or any
other Loan Document) having an aggregate Principal Amount equal to or greater
than the Threshold Amount; or

 

(ii) any default or event of default occurs under the terms applicable to any
such Indebtedness or Guarantee and the effect of such default or event of
default results in (A) the acceleration of such Indebtedness prior to its stated
maturity, (B) such Indebtedness to be demanded or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise) prior to its stated maturity,
(C) in the case of such

 

87



--------------------------------------------------------------------------------

Indebtedness representing Swap Obligations, the Swap Termination Values in
respect thereof to be due and payable, or (D) such Guarantee to become payable
or cash collateral in respect thereof to be demanded; or

 

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or any Restricted Subsidiary
(A) institutes or consents to the institution of any proceeding under any Debtor
Relief Law; or (B) makes an assignment for the benefit of creditors; or (C)
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or (ii) any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Loan Party or Restricted Subsidiary and the
appointment continues undischarged or unstayed for 60 calendar days; or (iii)
any proceeding under any Debtor Relief Law relating to any such Loan Party or
Restricted Subsidiary or to all or any material part of its property is
instituted without the consent of such Loan Party or Restricted Subsidiary and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

 

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due, or (ii) any writ or warrant of attachment
or execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 30 days after its issue or levy; or

 

(h) Judgments. There is entered against the Borrower or any Subsidiary (i) a
final judgment or order for the payment of money in an aggregate amount
exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer does not dispute coverage), or
(ii) any one or more non-monetary final judgments that have, or would reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
and, in either case, (A) enforcement proceedings are commenced by any creditor
upon such judgment or order, or (B) there is a period of 30 consecutive days
during which such judgment or order remains unsatisfied or during which a stay
of enforcement of such judgment or order, by reason of a pending appeal or
otherwise, is not in effect; or

 

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j) Invalidity of Loan Documents. Any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
under the applicable Loan Document or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person acting for or on behalf of any Loan Party contests in any manner
the validity or enforceability of any provision of any Loan Document; or any
Loan Party denies that it has any or further liability or obligation under any
Loan Document, or purports to revoke, terminate or rescind any provision of any
Loan Document; or

 

88



--------------------------------------------------------------------------------

(l) Change of Control. There occurs any Change of Control.

 

8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a) declare each of the Commitments, the commitment of each Lender to make
Loans, the commitment of the Swing Line Lender to make Swing Line Loans, and any
obligation of the L/C Issuers to make L/C Credit Extensions to be terminated,
whereupon such commitments and obligation shall be terminated;

 

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

 

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount of all the L/C Obligations); and

 

(d) exercise on behalf of itself, the L/C Issuers and the Lenders all rights and
remedies available to it, L/C Issuers and the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of any Event of Default specified in
Section 8.01(f)(i), 8.01(f)(ii) or 8.01(f)(iii) or an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States or any other bankruptcy, insolvency or other similar law now
or hereafter in effect, each of the Commitments, the commitment of each Lender
to make Loans, the commitment of the Swing Line Lender to make Swing Line Loans,
and any obligation of each L/C Issuer to make L/C Credit Extensions shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrower to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent, any L/C Issuer or any Lender.
Notwithstanding anything else provided herein, upon the occurrence and the
continuance of an Event of Default, any of the Administrative Agent and the
Lenders may exercise any and all remedies available to it under law and equity.

 

8.03 Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

89



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders and the L/C Issuers (including fees, charges and disbursements of
counsel to the respective Lenders and the L/C Issuers and amounts payable under
Article III), ratably among them in proportion to the amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans, L/C Borrowings and other Obligations, ratably
among the Lenders and the L/C Issuers in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuers in proportion to the respective amounts described in this clause Fourth
held by them;

 

Fifth, to the Administrative Agent for the account of the applicable L/C
Issuers, to Cash Collateralize that portion of L/C Obligations comprised of the
aggregate undrawn amount of Letters of Credit issued by such L/C Issuers; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

ARTICLE IX.

ADMINISTRATIVE AGENT

 

9.01 Appointment and Authority.

 

Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have rights as a third party beneficiary of
any of such provisions.

 

90



--------------------------------------------------------------------------------

9.02 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.

 

9.03 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

 

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

 

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the

 

91



--------------------------------------------------------------------------------

performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default, (iv)
the validity, enforceability, effectiveness or genuineness of this Agreement,
any other Loan Document or any other agreement, instrument or document or (v)
the satisfaction of any condition set forth in Article IV or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or L/C Issuer unless the Administrative
Agent shall have received notice to the contrary from such Lender or L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

9.05 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

9.06 Resignation of Administrative Agent.

 

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower (so long as no Event of Default has occurred and is continuing), to
appoint a successor, which shall be a bank with an office in the United States,
or an Affiliate of any such bank with an office in the United States. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation (it being understood that the Administrative
Agent shall remain the Administrative Agent for such thirty day period or, for
such shorter period in the event that a successor has been so

 

92



--------------------------------------------------------------------------------

appointed within such thirty day period), then the retiring Administrative Agent
may on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Borrower, the L/C Issuers and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents and (2) all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.04
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit issued by such retiring L/C Issuer, if
any, outstanding at the time of such succession or make other arrangement
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.

 

9.07 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender and each L/C Issuer acknowledges that it has, independently and
without reliance upon the Administrative Agent, any other L/C Issuer or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and each L/C Issuer also
acknowledges that it will, independently and without reliance upon the
Administrative Agent, any other L/C Issuer or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

93



--------------------------------------------------------------------------------

9.08 No Other Duties, Etc.

 

Anything herein to the contrary notwithstanding, none of the Book Managers,
Arrangers or Co-Syndication Agents listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Loan Documents, except in its capacity, as applicable, as the Administrative
Agent, a Lender or an L/C Issuer hereunder.

 

9.09 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 10.04) allowed in such judicial
proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

 

9.10 Releases of Subsidiary Guarantor.

 

(a) The Lenders and the L/C Issuers hereby authorize and direct the
Administrative Agent to release any Subsidiary Guarantor from its obligations
under the Subsidiary Guaranty in connection with the following circumstance to
the extent such transaction complies with Section 7.05

 

94



--------------------------------------------------------------------------------

and so long as no Default or Event of Default exists at the time of such
release: such Subsidiary Guarantor makes any dividend or distribution payable
in, or contributes, transfers or otherwise disposes of all or substantially all
of such Subsidiary Guarantor’s assets to any of the following, so long as no
material consideration is or is to be received by such Subsidiary Guarantor in
connection therewith: (A) the Borrower; (B) any other existing Subsidiary
Guarantor; or (C) any Subsidiary that is not an existing Subsidiary Guarantor,
provided that the requirements set forth in Section 7.05(a)(iv) shall have been
satisfied in all respects with respect to such transferee Subsidiary.

 

(b) Upon delivery by the Borrower to the Administrative Agent of an officer’s
certificate of a Responsible Officer and an opinion of counsel (which may be an
employee of the Borrower who is in-house counsel) to the effect that one of the
events described in Section 9.10(a) has occurred in accordance with the
provisions of this Agreement, the Administrative Agent will execute and deliver
to the Borrower any document reasonably required in order to evidence the
release of the applicable Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty.

 

(c) Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release any
Subsidiary Guarantor from its obligations under the Subsidiary Guaranty pursuant
to this Section 9.10.

 

ARTICLE X.

MISCELLANEOUS

 

10.01 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a) waive any condition set forth in Section 4.01(a) without the written consent
of each Lender or waive any condition set forth in Section 4.02 after the Credit
Extension of the Term Loans without the written consent of each Revolving Loan
Lender;

 

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

 

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) hereunder or under any other Loan Document
without the written consent of each Lender directly affected thereby;

 

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clauses (iv) and (v) of the second proviso
to this Section 10.01) any

 

95



--------------------------------------------------------------------------------

fees or other amounts payable hereunder or under any other Loan Document, or
change the manner of computation of any financial ratio (including any change in
any applicable defined term) used in determining the Applicable Rate, the
Facility Fee Rate or the Letter of Credit Rate that would result in a reduction
of any interest rate on any Loan or any fee payable hereunder without the
written consent of each Lender directly affected thereby, subject, however, to
Section 1.03(b); provided, however, that (i) only the consent of the Required
Lenders shall be necessary (A) to amend the definition of “Default Rate” or to
waive any obligation of the Borrower to pay interest at the Default Rate and
(ii) only the consent of the Required Revolving Loan Lenders shall be necessary
to waive any obligation of the Borrower to pay Letter of Credit Fees at the
Default Rate;

 

(e) change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;

 

(f) amend Section 1.05, Section 1.06 or the definition of “Alternative Currency”
without the written consent of each Revolving Loan Lender;

 

(g) change any provision of this Section or the definition of “Required
Lenders”, “Required Revolving Loan Lenders”, “Required Term Loan Lenders”,
“Applicable Revolving Loan Percentage”, “Facility Pro Rata Share”, or any other
provision hereof specifying the number or percentage of Lenders required to
amend, waive or otherwise modify any rights hereunder or make any determination
or grant any consent hereunder, without the written consent of each Lender;

 

(h) release any of the Subsidiary Guarantors from the Subsidiary Guaranty
without the written consent of each Lender, except as permitted by Section 9.10;
or

 

(i) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of (i) in the
case of such Lender having a Revolving Loan Exposure, the Required Revolving
Loan Lenders, and (ii) in the case of such Lender having a Term Loan Exposure,
the Required Term Loan Lenders;

 

and, provided further, that:

 

(i) no amendment, waiver or consent shall, unless in writing and signed by the
L/C Issuer directly affected thereby in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;

 

(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement;

 

(iii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document;

 

96



--------------------------------------------------------------------------------

(iv) any Issuer Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties that are party to such Issuer
Fee Letter;

 

(v) the Fee Letter may be amended, or rights or privileges thereunder waived, in
a writing executed only by the parties thereto; and

 

(vi) Section 1.04, Section 10.17, the definition of “Revaluation Date”, or the
definition of “Spot Rate” may not be amended, waived or otherwise modified
without the consent of the Required Revolving Loan Lenders.

 

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended or
any principal of any Loans, any interest thereon or other amounts due such
Lender may not be reduced, in each case without the consent of such Lender.

 

10.02 Notices; Effectiveness; Electronic Communication.

 

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

 

(i) if to the Borrower, the Administrative Agent, the L/C Issuers or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 10.02; and

 

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or L/C Issuer pursuant to Article II if
such Lender or L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent, any L/C Issuer or the Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided
that approval of such procedures may be limited to particular notices or
communications.

 

97



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c) Change of Address, Etc. The Borrower, the Administrative Agent, each L/C
Issuer and the Swing Line Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent, the L/C Issuers and the Swing Line Lender.

 

(d) Reliance by Administrative Agent, L/C Issuers and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Facility Loan Notices and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrower even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, each L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

10.03 No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

 

10.04 Expenses; Indemnity; Damage Waiver.

 

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees,

 

98



--------------------------------------------------------------------------------

charges and disbursements of counsel for the Administrative Agent), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit issued by it
or any demand for payment thereunder and (iii) all out-of-pocket expenses
incurred by the Administrative Agent, any Lender or any L/C Issuer (including
the fees, charges and disbursements of any counsel for the Administrative Agent,
any Lender or any L/C Issuer), in connection with the enforcement or protection
of its rights (A) in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or (B) in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any other Loan Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by the
Borrower or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such other Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.

 

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any

 

99



--------------------------------------------------------------------------------

such sub-agent), the applicable L/C Issuer or such Related Party, as the case
may be, such Lender’s Facility Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or such L/C
Issuer in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) or such
L/C Issuer in connection with such capacity. The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.12(d).

 

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

 

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

 

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent and any L/C Issuer, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

 

10.05 Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, any L/C
Issuer or such Lender in its discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Law
or otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the applicable Overnight Rate from time to time in
effect, in the applicable currency of such recovery or payment. The obligations
of the Lenders and the L/C Issuers under clause (b) of the preceding sentence
shall survive the payment in full of the Obligations and the termination of this
Agreement.

 

100



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

 

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent, each L/C Issuer and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an Eligible Assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that:

 

(i) (A) with respect to any assignment of any Revolving Loan Commitment and/or
Revolving Loans, except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Loan Commitment and the Revolving
Loans at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Revolving Loan Commitment (which for this purpose
includes Revolving Loans outstanding thereunder) or, if the Revolving Loan
Commitment is not then in effect, the principal outstanding balance of the
Revolving Loans of the assigning Lender subject to each such assignment,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date, shall not be
less than $5,000,000 unless each of the Administrative Agent and, so long as no
Event of Default has occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed);

 

      (B) with respect to any assignment of any Term Loan Commitment and/or Term
Loans, except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Term Loan Commitment and the Term Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund with respect to a Lender, the aggregate amount of the Term Loan
Commitment or,

 

101



--------------------------------------------------------------------------------

if the Term Loan Commitment is not then in effect, the principal outstanding
balance of the Term Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $1,000,000 unless the Administrative Agent otherwise consents (such
consent not to be unreasonably withheld or delayed);

 

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loans or the Commitment assigned, except that this clause
(ii) shall not apply to rights in respect of Swing Line Loans and shall not
prohibit any Lender from assigning all or a portion of its rights and
obligations among its Revolving Loan Commitment and Revolving Loans, on the one
hand, and its Term Loan Commitment and Term Loans, on the other hand, on a
non-pro rata basis;

 

(iii) (A) any assignment of a Revolving Loan Commitment or Revolving Loans must
be approved by the Administrative Agent, the L/C Issuers, the Swing Line Lender,
and unless an Event of Default has occurred and is continuing, the Borrower
(each such approval not to be unreasonably withheld or delayed), unless the
Person that is the proposed assignee is itself a Lender, an Affiliate of the
assigning Lender, or an Approved Fund with respect to the assigning Lender
(whether or not the proposed assignee would otherwise qualify as an Eligible
Assignee);

 

      (B) any assignment of a Term Loan Commitment or Term Loans must be
approved by the Administrative Agent (such approval not to be unreasonably
withheld or delayed) unless the Person that is the proposed assignee is itself a
Lender, an Affiliate of the assigning Lender, or an Approved Fund with respect
to the assigning Lender (whether or not the proposed assignee would otherwise
qualify as an Eligible Assignee) (it being understood and agreed that any
assignment of a Term Loan Commitment or Term Loans shall not at any time require
the approval of the Borrower); and

 

(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500, and the Eligible Assignee, if it shall not be a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of

 

102



--------------------------------------------------------------------------------

such assignment. Upon request, the Borrower (at its expense) shall execute and
deliver the applicable Note to the assignee Lender. Any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection shall be treated for purposes of this Agreement as a sale
by such Lender of a participation in such rights and obligations in accordance
with subsection (d) of this Section.

 

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Lender and any L/C Issuer at any
reasonable time and from time to time upon reasonable prior notice. In addition,
at any time that a request for a consent for a material or substantive change to
the Loan Documents is pending, any Lender wishing to consult with other Lenders
in connection therewith may request and receive from the Administrative Agent a
copy of the Register.

 

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower, any L/C Issuer or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

 

(e) Limitation upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the

 

103



--------------------------------------------------------------------------------

participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h) Resignation of Bank of America as L/C Issuer or Swing Line Lender after
Assignment. Notwithstanding anything to the contrary contained herein, if at any
time Bank of America assigns all of its Revolving Loan Commitment and Revolving
Loans pursuant to subsection (b) above of this Section 10.06, Bank of America
may, (i) upon 30 days’ notice to the Borrower, the other L/C Issuers and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Borrower,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Borrower shall be entitled to appoint from among the
Revolving Loan Lenders (and with the consent of the applicable Revolving Loan
Lender) a successor L/C Issuer or a Swing Line Lender hereunder; provided,
however, that no failure by the Borrower to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights and obligations of the L/C Issuer hereunder with respect to all
Letters of Credit issued by it that are outstanding as of the effective date of
its resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Revolving Loan Lenders to make Base Rate
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Revolving Loan Lenders
to make Base Rate Revolving Loans or fund risk participations in outstanding
Swing Line Loans pursuant to Section 2.04(c).

 

(i) Resignation of any L/C Issuer (other than Bank of America as L/C Issuer)
after Assignment. Notwithstanding anything to the contrary contained herein, if
at any time any Revolving Loan Lender (other than Bank of America) that is also
an L/C Issuer hereunder assigns all of its Revolving Loan Commitment and
Revolving Loans pursuant to subsection (b)

 

104



--------------------------------------------------------------------------------

above of this Section 10.06, such Revolving Loan Lender may, (i) upon 30 days’
notice to the Borrower, the Administrative Agent, the other L/C Issuers and the
Lenders, resign as L/C Issuer. In the event of any such resignation as L/C
Issuer, the Borrower shall be entitled to appoint from among the other Revolving
Loan Lenders a successor L/C Issuer hereunder; provided, however, that no
failure by the Borrower to appoint any such successor shall affect the
resignation of such Revolving Loan Lender as L/C Issuer. If such Revolving Loan
Lender resigns as L/C Issuer, it shall retain all the rights and obligations of
an L/C Issuer hereunder with respect to all Letters of Credit issued by it that
are outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Revolving Loan Lenders to make Base Rate Revolving Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).

 

(j) Participations By CoBank Lender. CoBank Lender, may at any time, without the
consent of, or notice to, the Borrower, any L/C Issuer or the Administrative
Agent, sell participations to any Farm Credit Person (each, a “Farm Credit
Participant”) in all or a portion of CoBank Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including CoBank Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) CoBank Lender’s obligations under
this Agreement shall remain unchanged, (ii) it shall remain solely responsible
to the other parties hereto for the performance of such obligations and (iii)
the Borrower, the Administrative Agent, the other Lenders and the L/C Issuers
shall continue to deal solely and directly with CoBank Lender in connection with
CoBank Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which CoBank Lender sells such a participation shall
provide that CoBank Lender shall retain the sole right to enforce this Agreement
and to approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide (A) that
CoBank Lender will not, without the consent of the Farm Credit Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 10.01 that affects such Farm Credit Participant; and (B)
solely in the case of a Farm Credit Participant who (x) has (1) purchased a
participation interest in the minimum amount of $5,000,000 in CoBank Lender’s
Revolving Loan Commitment on or after the Closing Date and/or (2) purchased a
participation interest in the minimum amount of $5,000,000 in CoBank Lender’s
Term Loan Commitment on the Closing Date or purchased a participation interest
in the minimum amount of $5,000,000 in CoBank Lender’s Term Loan on or after the
Closing Date and (y) is, by written notice (“Voting Farm Credit Participant
Notification”), designated by CoBank Lender to the Borrower and the
Administrative Agent as being entitled to be accorded the rights of a Voting
Participant hereunder (each a “Voting Farm Credit Participant”), that such Farm
Credit Participant shall be entitled to vote (and the voting rights of CoBank
Lender shall be correspondingly reduced), on a Dollar for Dollar basis
(determined on the Dollar Equivalent thereof), as if such Farm Credit
Participant were a Revolving Lender or a Term Loan Lender, as the case may be,
on any matter requiring or allowing a Revolving Lender or a Term Loan Lender, as
the case may be, to provide or withhold its consent or to otherwise vote on any
proposed action. To be effective, each Voting Farm Credit Participant
Notification shall, with respect to such Voting Farm Credit Participant, (1)
state the full legal name of such Voting Farm Credit Participant, as well as all
contact information required of a Lender as set forth in Section 10.02(a)(ii)
and (2) state the Dollar (or the Dollar Equivalent) amount of the participation
interest purchased. Subject to subsection (e) of this Section, the Borrower
agrees that each Farm Credit Participant shall be entitled to the

 

105



--------------------------------------------------------------------------------

benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Farm Credit Participant also
shall be entitled to the benefits of Section 10.08 as though it were a Lender,
provided such Farm Credit Participant agrees to be subject to Section 2.13 as
though it were a Lender.

 

10.07 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations under this Agreement, (g) with the prior
written consent of a Responsible Officer of the Borrower, or (h) to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section or (y) becomes available to the Administrative Agent, any
Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any L/C Issuer on a
nonconfidential basis prior to disclosure by the Borrower or any Subsidiary. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

10.08 Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender, each
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by applicable law,
to set off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan

 

106



--------------------------------------------------------------------------------

Document to such Lender or L/C Issuer, irrespective of whether or not such
Lender or L/C Issuer shall have made any demand under this Agreement or any
other Loan Document and although such obligations of the Borrower may be
contingent or unmatured or are owed to a branch or office of such Lender or L/C
Issuer different from the branch or office holding such deposit or obligated on
such indebtedness. The rights of each Lender, each L/C Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, such L/C Issuer or
their respective Affiliates may have. Each of the Lender and L/C Issuers agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application made by such Lender or L/C Issuer, provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

10.09 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent, any L/C Issuer or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the Loans or, if it exceeds such unpaid
principal, refunded to the Borrower. In determining whether the interest
contracted for, charged, or received by the Administrative Agent, an L/C Issuer
or a Lender exceeds the Maximum Rate, such Person may, to the extent permitted
by applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

10.11 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant to the terms of this Agreement or any other
Loan Document shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, each L/C Issuer and each Lender, regardless of any
investigation made by the Administrative Agent, any L/C Issuer or any Lender

 

107



--------------------------------------------------------------------------------

or on their behalf and notwithstanding that the Administrative Agent, any L/C
Issuer or any Lender may have had notice or knowledge of any Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.

 

10.12 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13 Replacement of Lenders.

 

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender, the L/C Issuers and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 10.06), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

 

(d) such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

108



--------------------------------------------------------------------------------

10.14 Governing Law; Jurisdiction; Etc.

 

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES FOR THE SOUTHERN DISTRICT COURT OF NEW YORK, AND ANY APPELLATE COURT FROM
ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS AGREEMENT OR IN ANY OTHER
LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER
OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

 

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15 Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO

 

109



--------------------------------------------------------------------------------

(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16 USA PATRIOT Act Notice.

 

Each of the Lenders and L/C Issuers that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender, such L/C Issuer or
the Administrative Agent, as applicable, to identify the Borrower in accordance
with the Act.

 

10.17 Judgment Currency

 

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent or the applicable L/C
Issuer, as the case may be, could purchase the first currency with such other
currency on the Business Day preceding that on which final judgment is given.
The obligation of the Borrower in respect of any such sum due from it to the
Administrative Agent, the L/C Issuers or the Revolving Loan Lenders hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or the applicable L/C Issuer, as the case
may be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such L/C Issuer, as the case may be, may in accordance
with its normal banking procedures purchase the Agreement Currency with the
Judgment Currency. If the amount of the Agreement Currency so purchased is less
than the sum originally due to the Administrative Agent or the applicable L/C
Issuer, as the case may be, from the Borrower in the Agreement Currency, the
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent, such L/C Issuer or other Person to whom
such obligation was owing against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or the applicable L/C Issuer, as the case may be, in such
currency, the Administrative Agent or such L/C Issuer, as the case may be,
agrees to return the amount of any excess to the Borrower (or to any other
Person who may be entitled thereto under applicable law).

 

[SIGNATURE PAGES FOLLOW]

 

110



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

GEORGIA-PACIFIC CORPORATION

By:

 

/s/ Phillip M. Johnson

--------------------------------------------------------------------------------

Name:

 

PHILLIP M. JOHNSON

Title:

 

VICE PRESIDENT AND TREASURER

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as

Administrative Agent

By:

 

/s/ Andrew Stinson

--------------------------------------------------------------------------------

Name:

 

Andrew Stinson

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C

Issuer and Swing Line Lender

By:

 

/s/ Andrew Stinson

--------------------------------------------------------------------------------

Name:

 

Andrew Stinson

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Lender

By:

 

/s/ George F. Van III

--------------------------------------------------------------------------------

Name:

 

George F. Van III

Title:

 

Managing Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as a Lender

By:

 

/s/ Peter S. Predun

--------------------------------------------------------------------------------

Name:

 

Peter S. Predun

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Christopher Criswell

--------------------------------------------------------------------------------

Name:

 

CHRISTOPHER CRISWELL

Title:

 

Managing Director

By:

 

/s/ Bruno Lavole

--------------------------------------------------------------------------------

Name:

 

BRUNO LAVOLE

Title:

 

Managing Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

GOLDMAN SACHS CREDIT PARTNERS L.P.,

as a Lender

By:

 

/s/ Robert Wagner

--------------------------------------------------------------------------------

Name:

 

ROBERT WAGNER

Title:

 

Authorized Signatory

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC, as a Lender

By:

 

/s/ Joselin Fernandes

--------------------------------------------------------------------------------

Name:

 

Joselin Fernandes

Title:

 

Associate Director

Banking Products

Services, US

By:

 

/s/ Winslowe Ogbourne

--------------------------------------------------------------------------------

Name:

 

Winslowe Ogbourne

Title:

 

Associate Director

Banking Products

Services, US

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender

By:

 

/s/ S.Richard Dill

--------------------------------------------------------------------------------

Name:

 

S. RICHARD DILL

Title:

 

VICE PRESIDENT

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI, LTD.

NEW YORK BRANCH, as a Lender

By:

 

/s/ Karen Ossolinski

--------------------------------------------------------------------------------

Name:

 

Karen Ossolinski

Title:

 

Authorized Signatory

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

MERRILL LYNCH CAPITAL CORPORATION,

as a Lender

By:

 

/s/ Anthony J. Lafaire

--------------------------------------------------------------------------------

Name:

 

Anthony J. Lafaire

Title:

 

Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORP., NEW

YORK, as a Lender

By:

 

/s/ Yasuhiko Imai

--------------------------------------------------------------------------------

Name:

 

Yasuhiko Imai

Title:

 

Senior Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ Brad Staples

--------------------------------------------------------------------------------

Name:

 

Brad Staples

Title:

 

Managing Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Lender

By:

 

/s/ John Davey

--------------------------------------------------------------------------------

Name:

 

John Davey

Title:

 

Relationship Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

LEHMAN COMMERCIAL PAPER INC., as a

Lender

By:

 

/s/ Francis Chang

--------------------------------------------------------------------------------

Name:

 

Francis Chang

Title:

 

Authorized Signatory

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

MIZUHO CORPORATE BANK, LTD., as a

Lender

By:

 

/s/ Raymond Ventura

--------------------------------------------------------------------------------

Name:

 

Raymond Ventura

Title:

 

Senior Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION,

as a Lender

By:

 

/s/ Shawn Janko

--------------------------------------------------------------------------------

Name:

 

Shawn Janko

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NEW YORK, as a Lender

By:

 

/s/ David C. Siegel

--------------------------------------------------------------------------------

Name:

 

David C. Siegel

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By:

 

/s/ Patrick J. Hawes

--------------------------------------------------------------------------------

Name:

 

PATRICK J. HAWES

Title:

 

COMPTROLLER

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES, as a Lender

By:

 

/s/ Subash R. Viswanathan

--------------------------------------------------------------------------------

Name:

 

Subash R. Viswanathan

Title:

 

Senior Vice President

COMMERZBANK AG, NEW YORK AND

GRAND CAYMAN BRANCHES, as a Lender

By:

 

/s/ David A. Bennett

--------------------------------------------------------------------------------

Name:

 

DAVID A. BENNETT

Title:

 

ASSISTANT VICE PRESIDENT

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

KBC BANK, N.V., as a Lender

By:

 

/s/ Jean-Pierre Diels

--------------------------------------------------------------------------------

Name:

 

JEAN-PIERRE DIELS

Title:

 

First Vice President

By:

 

/s/ Stefano Snozzi

--------------------------------------------------------------------------------

Name:

 

STEFANO SNOZZI

Title:

 

FIRST VICE PRESIDENT

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

UFJ BANK, LIMITED, as a Lender

By:

 

/s/ Garry Weiss

--------------------------------------------------------------------------------

Name:

 

Garry Weiss

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

TORONTO DOMINION (TEXAS), INC., as a

Lender

By:

 

/s/ Neva Nesbitt

--------------------------------------------------------------------------------

Name:

 

Neva Nesbitt

Title:

 

Vice President

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a

Lender

By:

 

/s/ Enrico A. Della

--------------------------------------------------------------------------------

Name:

 

Enrico A. Della

Title:

 

Managing Director

 

SIGNATURE PAGE TO THE GEORGIA-PACIFIC CORPORATION 2004 CREDIT AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE 1.01

 

MANDATORY COST FORMULAE

 

1.   The Mandatory Cost (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

 

  (a)   the requirements of the Bank of England and/or the Financial Services
Authority (or, in either case, any other authority which replaces all or any of
its functions); or

 

  (b)   the requirements of the European Central Bank.

 

2.   On the first day of each Interest Period (or as soon as practicable
thereafter) the Administrative Agent shall calculate, as a percentage rate, a
rate (the “Additional Cost Rate”) for each Lender, in accordance with the
paragraphs set out below. The Mandatory Cost will be calculated by the
Administrative Agent as a weighted average of the Lenders’ Additional Cost Rates
(weighted in proportion to the percentage participation of each Lender in the
relevant Loan) and will be expressed as a percentage rate per annum. The
Administrative Agent will, at the request of the Borrower or any Lender, deliver
to the Borrower or such Lender as the case may be, a statement setting forth the
calculation of any Mandatory Cost.

 

3.   The Additional Cost Rate for any Lender lending from a Lending Office in a
Participating Member State will be the percentage notified by that Lender to the
Administrative Agent. This percentage will be certified by such Lender in its
notice to the Administrative Agent as the cost (expressed as a percentage of
such Lender’s participation in all Loans made from such Lending Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of Loans made from that Lending Office.

 

4.   The Additional Cost Rate for any Lender lending from a Lending Office in
the United Kingdom will be calculated by the Administrative Agent as follows:

 

  (a)   in relation to any Loan in Sterling:

 

AB+C(B-D)+E x 0.01

--------------------------------------------------------------------------------

   per cent per annum 100 - (A+C)   

 

  (b)   in relation to any Loan in any currency other than Sterling:

 

E x 0.01

--------------------------------------------------------------------------------

   per cent per annum 300   

 

Schedule 1.01

 

Page 1



--------------------------------------------------------------------------------

Where:

 

  “A”   is the percentage of Eligible Liabilities (assuming these to be in
excess of any stated minimum) which that Lender is from time to time required to
maintain as an interest free cash ratio deposit with the Bank of England to
comply with cash ratio requirements.

 

  “B”   is the percentage rate of interest (excluding the Applicable Rate, the
Mandatory Cost and any interest charged on overdue amounts pursuant to the first
sentence of Section 2.08(b) and, in the case of interest (other than on overdue
amounts) charged at the Default Rate, without counting any increase in interest
rate effected by the charging of the Default Rate) payable for the relevant
Interest Period of such Loan.

 

  “C”   is the percentage (if any) of Eligible Liabilities which that Lender is
required from time to time to maintain as interest bearing Special Deposits with
the Bank of England.

 

  “D”   is the percentage rate per annum payable by the Bank of England to the
Administrative Agent on interest bearing Special Deposits.

 

  “E”   is designed to compensate Lenders for amounts payable under the Fees
Regulations and is calculated by the Administrative Agent as being the average
of the most recent rates of charge supplied by the Lenders to the Administrative
Agent pursuant to paragraph 7 below and expressed in pounds per £1,000,000.

 

5.   For the purposes of this Schedule:

 

  (a)   “Eligible Liabilities” and “Special Deposits” have the meanings given to
them from time to time under or pursuant to the Bank of England Act 1998 or (as
may be appropriate) by the Bank of England;

 

  (b)   “Fees Regulations” means the FSA Supervision Manual or such other law or
regulation as may be in force from time to time in respect of the payment of
fees for the acceptance of deposits;

 

  (c)   “Fee Tariffs” means the fee tariffs specified in the Fees Regulations
under the activity group A.1 Deposit acceptors (ignoring any minimum fee or zero
rated fee required pursuant to the Fees Regulations but taking into account any
applicable discount rate); and

 

  (d)   “Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

Schedule 1.01

 

Page 2



--------------------------------------------------------------------------------

6.   In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.   If requested by the Administrative Agent or the Borrower, each Lender with
a Lending Office in the United Kingdom or a Participating Member State shall, as
soon as practicable after publication by the Financial Services Authority,
supply to the Administrative Agent and the Borrower, the rate of charge payable
by such Lender to the Financial Services Authority pursuant to the Fees
Regulations in respect of the relevant financial year of the Financial Services
Authority (calculated for this purpose by such Lender as being the average of
the Fee Tariffs applicable to such Lender for that financial year) and expressed
in pounds per £1,000,000 of the Tariff Base of such Lender.

 

8.   Each Lender shall supply any information required by the Administrative
Agent for the purpose of calculating its Additional Cost Rate. In particular,
but without limitation, each Lender shall supply the following information in
writing on or prior to the date on which it becomes a Lender:

 

  (a)   its jurisdiction of incorporation and the jurisdiction of the Lending
Office out of which it is making available its participation in the relevant
Loan; and

 

  (b)   any other information that the Administrative Agent may reasonably
require for such purpose.

 

Each Lender shall promptly notify the Administrative Agent in writing of any
change to the information provided by it pursuant to this paragraph.

 

9.   The percentages or rates of charge of each Lender for the purpose of A, C
and E above shall be determined by the Administrative Agent based upon the
information supplied to it pursuant to paragraphs 7 and 8 above and on the
assumption that, unless a Lender notifies the Administrative Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits, Special
Deposits and the Fees Regulations are the same as those of a typical bank from
its jurisdiction of incorporation with a Lending Office in the same jurisdiction
as such Lender’s Lending Office.

 

10.   The Administrative Agent shall have no liability to any Person if such
determination results in an Additional Cost Rate which over- or
under-compensates any Lender and shall be entitled to assume that the
information provided by any Lender pursuant to paragraphs 3, 7 and 8 above is
true and correct in all respects.

 

Schedule 1.01

 

Page 3



--------------------------------------------------------------------------------

11.   The Administrative Agent shall distribute the additional amounts received
as a result of the Mandatory Cost to the Lenders on the basis of the Additional
Cost Rate for each Lender based on the information provided by each Lender
pursuant to paragraphs 3, 7 and 8 above.

 

12.   Any determination by the Administrative Agent pursuant to this Schedule in
relation to a formula, the Mandatory Cost, an Additional Cost Rate or any amount
payable to a Lender shall, in the absence of manifest error, be conclusive and
binding on all parties hereto.

 

13.   The Administrative Agent may from time to time, after consultation with
the Borrower and the Lenders, determine and notify to all parties any amendments
which are required to be made to this Schedule in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 

Schedule 1.01

 

Page 4